


Use these links to rapidly review the document
TABLE OF CONTENTS 3


EXECUTION COPY

         TARGET CORPORATION

and

MELLON INVESTOR SERVICES LLC

Amended and Restated Rights Agreement

Dated as of August 5, 2002

AMENDED AND RESTATED RIGHTS AGREEMENT

        Amended and Restated Rights Agreement, dated as of August 5, between
Target Corporation, a Minnesota corporation (the "Company"), and Mellon Investor
Services LLC, a New Jersey limited liability company (the "Rights Agent"),
amends and restates the Agreement, dated as of September 12, 2001, between the
Company and EquiServe Trust Company, N.A.

        WHEREAS, the Board of Directors of the Company has authorized and
declared a dividend of one preferred share purchase right (a "Right") for each
Common Share (as hereinafter defined) of the Company outstanding at the Close of
Business on September 26, 2001 (the "Record Date"), each Right initially
representing the right to purchase one twelve-hundredth of a Preferred Share (as
hereinafter defined), upon the terms and subject to the conditions herein set
forth, and has further authorized the issuance of one Right (as such number may
hereafter be adjusted pursuant to the provisions of Section 11 hereof) with
respect to each Common Share that shall become outstanding (i) at any time
between the Record Date and the earliest of the Distribution Date, the
Redemption Date or the Final Expiration Date (as such terms are hereinafter
defined) or (ii) upon the exercise or conversion, prior to the earlier of the
Redemption Date or the Final Expiration Date, of any option or other security
exercisable for or convertible into Common Shares, which option or other such
security is outstanding on the Distribution Date;

        WHEREAS, the Company desires to amend the Rights Agreement in accordance
with Section 27 thereof; and

        WHEREAS, the Company desires to appoint the Rights Agent to act on
behalf of the Company and the Rights Agent is willing to so act;

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein set forth, the parties hereby agree as follows:

        Section 1.    Certain Definitions.    For purposes of this Agreement,
the following terms have the meanings indicated:

        (a)  "Acquiring Person" shall mean any Person (as such term is
hereinafter defined) who or which, together with all Affiliates and Associates
(as such terms are hereinafter defined) of such Person, shall be the Beneficial
Owner (as such term is hereinafter defined) of 20% or more of the Common Shares
then outstanding, but shall not include (i) the Company, (ii) any Subsidiary (as
such term is hereinafter defined) of the Company, (iii) any employee benefit
plan of the Company or of any Subsidiary of the Company, or (iv) any entity
holding Common Shares for or pursuant to the terms of any such plan described in
clause (iii) of this sentence. Notwithstanding the foregoing, no Person shall
become an "Acquiring Person" as the result of an acquisition of Common Shares by
the Company which, by reducing the number of shares outstanding, increases the
proportionate number of shares beneficially owned by such Person to 20% or more
of the Common Shares of the Company then outstanding; provided, however, that if
a Person, together with all Affiliates or Associates of such Person, shall
become the Beneficial Owner of 20% or more of the Common Shares of the Company
then outstanding by reason of share acquisitions by the Company and shall, after
such share acquisitions by the Company, become the Beneficial Owner of any
additional Common Shares of the Company and, immediately after becoming the
Beneficial Owner of such additional Common Shares, such Person shall, together
with all Affiliates and Associates of such Person, be the Beneficial Owner of
20% or more of the Common Shares of the Company then outstanding, then such
Person (unless such Person shall be (1) the Company, (2) any Subsidiary of the
Company, (3) any employee benefit plan of the Company or of any Subsidiary of
the Company, or (4) any entity holding Common Shares for or pursuant to the
terms of any such plan described in clause (3) of this sentence) shall be deemed
to be an "Acquiring Person." An entity other than the Company or any Subsidiary
of the Company holding Common Shares for or pursuant to the terms of an employee
benefit plan of the Company or of any Subsidiary of the Company and in addition
being the Beneficial Owner of Common Shares that are not held for or pursuant to
the terms of any such plan shall be deemed to constitute an Acquiring Person,
notwithstanding anything herein stated, if, but only if, it, together with its
Affiliates and Associates,


shall be the Beneficial Owner of 20% or more, exclusive of those Common Shares
held by it for or pursuant to the terms of any such plan, of the Common Shares
then outstanding. Notwithstanding the foregoing, if the Board of Directors of
the Company determines in good faith that a Person who would otherwise be an
"Acquiring Person," as defined pursuant to the foregoing provisions of this
paragraph (a), has become such inadvertently (including, without limitation,
because (A) such Person was unaware that it beneficially owned a percentage of
the Common Shares that would otherwise cause such Person to be an "Acquiring
Person" or (B) such Person was aware of the extent of its Beneficial Ownership
but had no actual knowledge of the consequences of such Beneficial Ownership
under this Agreement), and without any intention of changing or influencing
control of the Company, and such Person divests as promptly as practicable a
sufficient number of Common Shares so that such Person would no longer be an
"Acquiring Person," as defined pursuant to the foregoing provisions of this
paragraph (a), then such Person shall not be deemed to be an "Acquiring Person"
for any purposes of this Agreement.

        (b)  "Affiliate" and "Associate" shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), as in
effect on the date of this Agreement.

        (c)  A Person shall be deemed the "Beneficial Owner" of and shall be
deemed to "beneficially own" or have "beneficial ownership" of any securities:

                  (i)  which such Person or any of such Person's Affiliates or
Associates beneficially owns, directly or indirectly, including without
limitation securities with respect to which such Person or any of such Person's
Affiliates or Associates has "beneficial ownership" pursuant to Rule 13d-3 of
the General Rules and Regulations under the Exchange Act;

                (ii)  which such Person or any of such Person's Affiliates or
Associates has, directly or indirectly, (A) the right to acquire (whether such
right is exercisable immediately or after the passage of time) pursuant to any
agreement, arrangement or understanding (whether or not in writing) (other than
customary agreements with and between underwriters and selling group members
with respect to a bona fide public offering of securities), or upon the exercise
of conversion rights, exchange rights, rights (other than these Rights),
warrants or options, or otherwise; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, or to have beneficial
ownership of, any securities solely because such securities are securities
tendered pursuant to a tender or exchange offer made by or on behalf of such
Person or any of such Person's Affiliates or Associates until such tendered
securities are accepted for purchase or exchange; or (B) the right to vote or
dispose of (including without limitation pursuant to any agreement, arrangement
or understanding (whether or not in writing)); provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own, or to have
beneficial ownership of, any securities solely because of the right to vote such
securities pursuant to an agreement, arrangement or understanding if the
agreement, arrangement or understanding (1) arises solely from a revocable proxy
or consent given to such Person or any of such Person's Affiliates or Associates
in response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable rules and regulations promulgated under the
Exchange Act and (2) is not also then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report) as being
beneficially owned by such Person; or

                (iii)  which are beneficially owned, directly or indirectly, by
any other Person (or any Affiliate or Associate thereof) with which such Person
(or any of such Person's Affiliates or Associates) has any agreement,
arrangement or understanding (other than customary agreements with and between
underwriters and selling group members with respect to a bona fide public
offering of securities) for the purpose of acquiring, holding, voting (except
pursuant to a revocable proxy as described in the final proviso to subparagraph
(ii) of this paragraph (c)) or disposing of any securities of the Company.

        Notwithstanding anything in these definitions of Beneficial Owner,
beneficially own or beneficial ownership to the contrary, the phrase "then
outstanding," when used with reference to a Person's beneficial ownership of
securities of the Company, shall mean the number of such securities then


issued and outstanding together with the number of such securities not then
actually issued and outstanding which such Person would be deemed to own
beneficially hereunder.

        (d)  "Business Day" shall mean any day other than a Saturday, Sunday, or
a day on which banking institutions in the State of New Jersey are authorized or
obligated by law or executive order to close.

        (e)  "Close of Business" on any given date shall mean 5:00 P.M., New
Jersey time, on such date; provided, however, that if such date is not a
Business Day it shall mean 5:00 P.M., New Jersey time, on the next succeeding
Business Day.

        (f)    "Common Shares," when used with reference to the Company, shall
mean shares of Common Stock, par value $.0833 per share, as such par value may
be changed from time to time, of the Company. "Common Shares," when used with
reference to any Person other than the Company, shall mean the class or series
of capital stock (or equity interest) with the greatest voting power of such
other Person or, if such other Person is a Subsidiary of another Person, the
Person or Persons which ultimately control such first mentioned Person.

        (g)  "Distribution Date" shall have the meaning set forth in Section 3
hereof.

        (h)  "Final Expiration Date" shall have the meaning set forth in
Section 7 hereof.

        (i)    An "Offer" shall mean a tender offer that has been commenced by
any Person who beneficially owns less than 5% of the outstanding Common Shares
as of the date of commencement of such tender offer (an "Offeror"), and which
tender offer:

        (A)  is made in compliance with the applicable rules and regulations
promulgated under the Exchange Act:

        (B)  provides for the acquisition of all of the outstanding shares of
each class or series of capital stock of the Company tendered by any Person
other than the Offeror and its Affiliates for cash, with all tendered shares of
any particular class or series of capital stock of the Company to be acquired at
the same price;

        (C)  states that the Offeror has entered into definitive financing
agreements with one or more responsible financial institutions or other entities
having the necessary financial capacity, and/or has on hand cash or cash
equivalents, for the full amount of all financing necessary to consummate such
tender offer; and

        (D)  requests the Company to call a special meeting of the holders of
Voting Stock (as hereinafter defined) for the purpose of voting on a Resolution
(as that term is defined in Section 23(c)(i)) and contains a written agreement
of the Offeror to (1) pay (or share with any other Offeror) one-half of the
Company's costs of such special meeting (exclusive of the Company's costs of
opposing the Resolution) and (2) refrain from acquiring beneficial ownership of
5% or more of the outstanding Common Shares prior to the completion of such
special meeting;

        and in connection with which tender offer the Offeror delivers to the
Company an information statement (the "Information Statement") meeting the
requirements of Section 302A.671, Subd. 2, of the Minnesota Business Corporation
Act, as then in effect (or, if such Section 302A.671, Subd. 2, shall have been
repealed, as in effect immediately prior to such repeal).

        (j)    "Person" shall mean any individual, firm, corporation, limited
liability company, partnership, trust or other entity, and shall include any
successor (by merger or otherwise) of such entity.

        (k)  "Preferred Shares" shall mean shares of Series A Junior
Participating Preferred Stock, $.01 par value, as such par value may be changed
from time to time, of the Company having the rights and preferences set forth in
the form of Certificate of Designation, Preferences and Rights previously filed
with the Minnesota Secretary of State, amended in its entirety as provided in
Exhibit A hereto.

        (l)    "Redemption Date" shall have the meaning set forth in Section 7
hereof.


        (m)  "Shares Acquisition Date" shall mean the first date of public
announcement (which, for purposes of this definition, shall include, without
limitation, a report filed pursuant to Section 13(d) of the Exchange Act or any
successor statute) by the Company or an Acquiring Person that an Acquiring
Person has become such.

        (n)  "Subsidiary" of any Person shall mean any corporation or other
entity of which a majority of the voting power of the voting equity securities
or other equity interests entitled to vote in the election of directors (or
Persons with comparable responsibilities if the entity has no directors) is
beneficially owned, directly or indirectly, by such Person, or otherwise
controlled by such Person.

        (o)  "Voting Stock" shall mean (i) the Common Shares of the Company and
(ii) any other shares of capital stock of the Company entitled to vote generally
in the election of directors or entitled to vote together with the Common Shares
in respect of any merger, consolidation, sale of all or substantially all of the
Company's assets, liquidation, dissolution or winding up. Whenever any provision
of this Agreement requires a determination of whether a number of shares of
Voting Stock comprising a specified percentage of such Voting Stock has been
voted, tendered, acquired, sold or otherwise disposed of, or a determination of
whether a Person has offered or proposed to acquire a number of shares of Voting
Stock comprising such specified percentage, the number of shares of Voting Stock
comprising such specified percentage of Voting Stock shall in every such case be
deemed to be the number of shares of Voting Stock comprising the specified
percentage of the Company's entire voting power then entitled to vote generally
in the election of directors or then entitled to vote together with the Common
Shares in respect of any merger, consolidation, sale of all or substantially all
of the Company's assets, liquidation, dissolution or winding up.

        Section 2.    Appointment of Rights Agent.    The Company hereby
appoints the Rights Agent to act as agent for the Company in accordance with the
terms and conditions hereof, and the Rights Agent hereby accepts such
appointment. The Company may from time to time appoint such Co-Rights Agents as
it may deem necessary or desirable. The Rights Agent shall have no duty to
supervise, and shall in no event be liable for, the acts or omissions of any
such Co-Rights Agent.

        Section 3.    Issue of Right Certificates.    (a) Until the earlier of
(i) the Close of Business on the 15th day after the Shares Acquisition Date or
(ii) the Close of Business on the 15th day (or such later date as may be
determined by action of the Board of Directors of the Company prior to such time
as any Person becomes an Acquiring Person) after the date of the first public
announcement (as defined in Rule 14d-2 promulgated under the Exchange Act) by
any Person (other than the Company, any Subsidiary of the Company, any employee
benefit plan of the Company or any Subsidiary of the Company or any entity
holding Common Shares for or pursuant to the terms of any such plan) relating to
a tender or exchange offer the consummation of which would result in any Person
(other than the Company, any Subsidiary of the Company or any employee benefit
plan of the Company or of any Subsidiary of the Company or any entity holding
Common Shares for or pursuant to the terms of any such plan) becoming the
Beneficial Owner of Common Shares aggregating 30% or more of the outstanding
Common Shares (including any such date that is after the date of this Agreement
and prior to the issuance of the Rights; the earlier of such dates being herein
referred to as the "Distribution Date"), (x) the Rights will be evidenced
(subject to the provisions of paragraph (b) of this Section 3) by the
certificates for Common Shares registered in the names of the holders thereof
(which certificates shall also be deemed to be Right Certificates where the
context so requires) and not by separate Right Certificates, and (y) the right
to receive Right Certificates will be transferable only in connection with the
transfer of Common Shares. As soon as practicable after the Distribution Date,
the Company will prepare and execute, the Rights Agent will countersign, and the
Company will send or cause to be sent (and the Rights Agent will, if requested,
send) by first-class, postage-prepaid mail, to each record holder of Common
Shares as of the Close of Business on the Distribution Date, at the address of
such holder shown on the records of the Company, one or more Right Certificates,
in substantially the form of Exhibit B hereto (the "Right Certificates"),
evidencing one Right for each Common Share so held, subject to adjustment
pursuant to Section 11(i). As of and after the Distribution Date, the Rights
will be evidenced solely by such Right Certificates.


        The Company shall promptly notify the Rights Agent in writing upon the
occurrence of the Distribution Date and, if such notification is given orally,
the Company shall confirm same in writing on or prior to the Business Day next
following. Until such notice is received by the Rights Agent, the Rights Agent
may presume conclusively for all purposes that the Distribution Date has not
occurred.

        (b)  On the Record Date, or as soon as practicable thereafter, the
Company will send a copy of a summary of the terms of the Rights, in
substantially the form of Exhibit C hereto (the "Summary of Rights"), by
first-class, postage-prepaid mail, to each record holder of Common Shares as of
the Close of Business on the Record Date, at the address of such holder shown on
the records of the Company. With respect to certificates for Common Shares
outstanding as of the Record Date, until the Distribution Date (or the earlier
Redemption Date or Final Expiration Date), the Rights will be evidenced by such
certificates registered in the names of the holders thereof and the registered
holders of the Common Shares shall also be the registered holders of the
associated Rights. Until the Distribution Date (or the earlier Redemption Date
or Final Expiration Date), the surrender for transfer of any certificate for
Common Shares outstanding on the Record Date, with or without a copy of the
Summary of Rights attached thereto, shall also constitute the transfer of the
Rights associated with the Common Shares represented thereby. Notwithstanding
any legend contained on any such surrendered stock certificate, from and after
the Close of Business on the Record Date, the surrender for transfer of any such
certificate for Common Shares shall not constitute the transfer of the rights
granted pursuant to the Rights Agreement between the Company and First Chicago
Trust Company of New York dated as of September 11, 1996, which Expiring Rights
expire at the Close of Business on September 26, 2001.

        (c)  Certificates for Common Shares which become outstanding after the
Record Date and (i) prior to the earliest of the Distribution Date, the
Redemption Date or the Final Expiration Date or (ii) upon the exercise or
conversion, prior to the earlier of the Redemption Date or the Final Expiration
Date, of any option or other security exercisable for or convertible into Common
Shares, which option or other security is outstanding on the Distribution Date,
shall have impressed on, printed on, written on or otherwise affixed to them the
following legend:

This certificate also evidences and entitles the holder hereof to certain Rights
as set forth in an Amended and Restated Rights Agreement between Target
Corporation and Mellon Investor Services LLC, dated as of August 5, 2002 (the
"Rights Agreement"), the terms of which (including restrictions on the transfer
of such Rights) are hereby incorporated herein by reference and a copy of which
is on file at the principal executive offices of Target Corporation. Under
certain circumstances, as set forth in the Rights Agreement, such Rights will be
evidenced by separate certificates and will no longer be evidenced by this
certificate. Target Corporation will mail to the holder of this certificate a
copy of the Rights Agreement without charge following receipt of a written
request therefore from such holder. Under certain circumstances, as set forth in
the Rights Agreement, Rights that are or were beneficially owned by an Acquiring
Person or any Affiliate or Associate thereof (as such terms are defined in the
Rights Agreement) may become null and void.

        With respect to such certificates containing the foregoing legend, until
the earliest of the Distribution Date, the Redemption Date or the Final
Expiration Date, the Rights associated with the Common Shares represented by
such certificates shall be evidenced by such certificates alone, the registered
holders of the Common Shares shall also be the registered holders of the
associated Rights and the surrender for transfer of any such certificate shall
also constitute the transfer of the Rights associated with the Common Shares
represented thereby. In the event that the Company purchases or acquires any
Common Shares after the Record Date but prior to the Distribution Date, any
Rights associated with such Common Shares shall be deemed cancelled and retired
so that the Company shall not be entitled to exercise any Rights associated with
the Common Shares which are no longer outstanding.

        Section 4.    Form of Right Certificates.    The Right Certificates (and
the forms of election to purchase Preferred Shares and of assignment to be
printed on the reverse thereof) shall be substantially


the same as Exhibit B hereto and may have such marks of identification or
designation and such legends, summaries or endorsements printed thereon as the
Company may deem appropriate and as are not inconsistent with the provisions of
this Agreement, or as may be required to comply with any applicable law or with
any rule or regulation made pursuant thereto or with any rule or regulation of
any stock exchange on which the Rights may from time to time be listed, or to
conform to usage or to reflect adjustments to the Rights made pursuant to this
Agreement. Subject to the provisions of Section 11 and Section 22 hereof, the
initial Right Certificates, whenever distributed, shall entitle the holders
thereof to purchase such number of one twelve-hundredths of a Preferred Share as
shall be set forth therein at the price per one twelve-hundredth of a Preferred
Share set forth therein (the price per twelve-hundredth of a Preferred Share
being herein called the "Purchase Price"), but the amount and type of securities
purchasable upon the exercise of each Right and the Purchase Price shall be
subject to adjustment as provided herein.

        Section 5.    Countersignature and Registration.    The Right
Certificates shall be executed on behalf of the Company by any one of its Chief
Executive Officer, Chairman of the Board, Vice Chairman of the Board, President,
Chief Financial Officer or any Vice President, either manually or by facsimile
signature. The Right Certificates shall be countersigned, either manually or by
facsimile signature, by the Rights Agent and shall not be valid for any purpose
unless so countersigned. In case any officer of the Company who shall have
signed or whose facsimile signature shall appear on any of the Right
Certificates shall cease to be such officer of the Company before
countersignature by the Rights Agent and issuance and delivery by the Company,
such Right Certificates, nevertheless, may be countersigned by the Rights Agent,
and issued and delivered by the Company, with the same force and effect as
though the person who signed such Right Certificates had not ceased to be such
officer of the Company; and any Right Certificate may be signed on behalf of the
Company by any person who, at the actual date of the execution of such Right
Certificate, shall be a proper officer of the Company to sign such Right
Certificate, although at the date of the execution of this Rights Agreement any
such person was not such an officer.

        Following the Distribution Date and receipt by the Rights Agent of
notice to that effect, the Rights Agent will keep or cause to be kept, at its
principal office or the office or offices designated as the appropriate place
for surrender of Right Certificates upon exercise or transfer, books for
registration and transfer of the Right Certificates issued hereunder. Such books
shall show the names and addresses of the respective holders of the Right
Certificates, the number of Rights evidenced on its face by each of the Right
Certificates and the date and certificate number of each of the Right
Certificates.

        Section 6.    Transfer, Split-Up, Combination and Exchange of Right
Certificates; Mutilated, Destroyed, Lost or Stolen Right
Certificates.    Subject to the provisions of Section 14 hereof, at any time
after the Close of Business on the Distribution Date, and at or prior to the
Close of Business on the earlier of the Redemption Date or the Final Expiration
Date, any Right Certificate or Right Certificates (other than Right Certificates
representing Rights that have become void pursuant to Section 11(a)(ii) hereof
or that have been exchanged pursuant to Section 24 hereof) may be transferred,
split up, combined or exchanged for another Right Certificate or Right
Certificates, entitling the registered holder to purchase a like number of one
twelve-hundredths of a Preferred Share as the Right Certificate or Right
Certificates surrendered then entitled such holder (or former holder in the case
of a transfer) to purchase. Any registered holder desiring to transfer, split
up, combine or exchange any Right Certificate or Right Certificates shall make
such request in writing delivered to the Rights Agent, and shall surrender the
Right Certificate or Right Certificates to be transferred, split up, combined or
exchanged at the principal office of the Rights Agent or at the office or
offices of the Rights Agent designated for such purpose. Thereupon the Rights
Agent shall, subject to Section 14 hereof, countersign and deliver to the Person
entitled thereto a Right Certificate or Right Certificates, as the case may be,
as so requested. The Company may require payment by the registered holder of a
sum sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer, split-up, combination or exchange of Right
Certificates. Neither the Rights Agent nor the Company shall be obligated to
take any action whatsoever with respect to the transfer of any such


surrendered Right Certificate until the registered holder shall have duly
completed and executed the form of assignment on the reverse side of such Right
Certificate and shall have provided such additional evidence of the identity of
the Beneficial Owner (or former Beneficial Owner) of such Right Certificate or
Affiliates or Associates thereof as the Company shall reasonably request.

        Upon receipt by the Company and the Rights Agent of evidence reasonably
satisfactory to them of the loss, theft, destruction or mutilation of a Right
Certificate, and, in case of loss, theft or destruction, of indemnity or
security reasonably satisfactory to them, and, at the Company's request,
reimbursement to the Company and the Rights Agent of all reasonable expenses
incidental thereto, and upon surrender to the Rights Agent and cancellation of
the Right Certificate if mutilated, the Company will make and deliver a new
Right Certificate of like tenor to the Rights Agent for countersignature and
delivery to the registered owner in lieu of the Right Certificate so lost,
stolen, destroyed or mutilated.

        Section 7.    Exercise of Rights; Purchase Price; Expiration Date of
Rights.    (a) Except as provided in Section 11(a)(ii), the registered holder of
any Right Certificate may exercise the Rights evidenced thereby (except as
otherwise provided herein) in whole or in part at any time after the
Distribution Date upon surrender of the Right Certificate, with the form of
election to purchase on the reverse side thereof duly completed and executed, to
the Rights Agent at the principal office of the Rights Agent or the office or
offices of the Rights Agent designated for such purpose, together with payment
of the Purchase Price for each one twelve-hundredth of a Preferred Share as to
which the Rights are exercised, at or prior to the earliest of (i) the Close of
Business on September 26, 2006 (the "Final Expiration Date"), (ii) the time at
which the Rights are redeemed as provided in Section 23 hereof (the "Redemption
Date") or (iii) the time at which such Rights are exchanged as provided in
Section 24 hereof.

        (b)  The Purchase Price for each one twelve-hundredth of a Preferred
Share purchasable pursuant to the exercise of a Right shall initially be $125,
shall be subject to adjustment from time to time as provided in Sections 11 and
13 hereof and shall be payable in lawful money of the United States of America
in accordance with paragraph (c) below.

        (c)  Upon receipt of a Right Certificate representing exercisable
Rights, with the form of election to purchase duly completed and executed,
accompanied by payment of the Purchase Price for the shares to be purchased and
an amount equal to any applicable transfer tax required to be paid by the holder
of such Right Certificate in accordance with Section 9 hereof in cash or by
certified check, cashier's check or money order payable to the order of the
Company, the Rights Agent shall thereupon promptly (i) (A) requisition from any
transfer agent of the Preferred Shares (or make available, if the Rights Agents
is the transfer agent for such shares) certificates for the number of Preferred
Shares to be purchased and the Company hereby irrevocably authorizes its
transfer agent to comply with all such requests, or (B) if the Company shall
have elected to deposit the total number of Preferred Shares issuable upon
exercise of the Rights under this Agreement with a depository agent, requisition
from the depository agent depository receipts representing such number of one
twelve-hundredths of a Preferred Share as are to be purchased (in which case
certificates for the Preferred Shares represented by such receipts shall be
deposited by the transfer agent with the depository agent) and the Company
hereby directs the depository agent to comply with such request, (ii) when
appropriate, requisition from the Company the amount of cash to be paid in lieu
of issuance of fractional interests in shares in accordance with Section 14
hereof, (iii) promptly after receipt of such certificates or depository
receipts, cause the same to be delivered to or upon the order of the registered
holder of such Right Certificate, registered in such name or names as may be
designated by such holder and (iv) when appropriate, after receipt, promptly
deliver such cash for fractional interests in shares to or upon the order of the
registered holder of such Right Certificate.

        (d)  In case the registered holder of any Right Certificate shall
exercise less than all the Rights evidenced thereby, a new Right Certificate
evidencing Rights equivalent to the Rights remaining unexercised shall be issued
by the Rights Agent and delivered to the registered holder of such Right
Certificate or to such holder's duly authorized assigns, subject to the
provisions of Section 14 hereof.


        (e)  Notwithstanding anything in this Agreement to the contrary, neither
the Rights Agent nor the Company shall be obligated to undertake any action with
respect to a registered holder upon the occurrence of any purported exercise as
set forth in this Section 7 unless such registered holder shall have (i) duly
completed and executed the form of election to purchase set forth on the reverse
side of the Right Certificate surrendered for such exercise and (ii) provided
such additional evidence of the identity of the Beneficial Owner (or former
Beneficial Owner) of such Right Certificate or Affiliates or Associates thereof
as the Company shall reasonably request.

        Section 8.    Cancellation and Destruction of Right Certificates.    All
Right Certificates surrendered for the purpose of exercise, transfer, split-up,
combination or exchange shall, if surrendered to the Company or to any of its
agents, be delivered to the Rights Agent for cancellation or in cancelled form,
or, if surrendered to the Rights Agent, shall be cancelled by it, and no Right
Certificates shall be issued in lieu thereof except as expressly permitted by
any of the provisions of this Rights Agreement. The Company shall deliver to the
Rights Agent for cancellation and retirement, and the Rights Agent shall so
cancel and retire, any other Right Certificate purchased or acquired by the
Company otherwise than upon the exercise thereof. The Rights Agent shall deliver
all cancelled Right Certificates to the Company, or shall, at the written
request of the Company, destroy such cancelled Right Certificates, after any
retention period required by the Securities and Exchange Commission has lapsed,
and in such case shall deliver a certificate of destruction thereof to the
Company.

        Section 9.    Reservation and Availability of Preferred Shares.    

        (a)  The Company covenants and agrees that it will cause to be reserved
and kept available out of its authorized and unissued Preferred Shares the
number of Preferred Shares that will be sufficient to permit the exercise in
full of all outstanding Rights.

        (b)  So long as the Preferred Shares issuable upon the exercise of
Rights may be listed on any national securities exchange, the Company shall use
its best efforts to cause, from and after such time as the Rights become
exercisable, all shares reserved for such issuance to be listed on such exchange
upon official notice of issuance upon such exercise.

        (c)  The Company covenants and agrees that it will take all such action
as may be necessary to ensure that all Preferred Shares delivered upon exercise
of Rights shall, at the time of delivery of the certificates for such Preferred
Shares (subject to payment of the Purchase Price and any applicable transfer
taxes), be duly and validly authorized and issued and fully paid and
nonassessable shares.

        (d)  The Company further covenants and agrees that it will pay when due
and payable any and all federal and state transfer taxes and charges that may be
payable in respect of the issuance or delivery of the Right Certificates or of
any Preferred Shares upon the exercise of Rights. The Company shall not,
however, be required to pay any transfer tax that may be payable in respect of
any transfer or delivery of Right Certificates to a person other than, or the
issuance or delivery of certificates or depository receipts for the Preferred
Shares in a name other than that of, the registered holder of the Right
Certificate evidencing Rights surrendered for exercise or to issue or deliver
any certificates or depository receipts for Preferred Shares upon the exercise
of any Rights until any such tax shall have been paid (any such tax being
payable by the holder of such Right Certificate at the time of surrender) or
until it has been established to the Company's satisfaction that no such tax is
due.

        Section 10.    Preferred Shares Record Date.    Each person in whose
name any certificate for Preferred Shares is issued upon the exercise of Rights
shall for all purposes be deemed to have become the holder of record of the
Preferred Shares represented thereby on, and such certificate shall be dated,
the date upon which the Right Certificate evidencing such Rights was duly
surrendered and payment of the Purchase Price (and any applicable transfer
taxes) was made; provided, however, that if the date of such surrender and
payment is a date upon which the Preferred Shares transfer books of the Company
are closed, such person shall be deemed to have become the record holder of such
shares on, and such certificate shall be dated, the next succeeding Business Day
on which the Preferred Shares transfer books of the Company are open. Prior to
the exercise of the Rights evidenced thereby, the holder of a Right Certificate
as such shall not be entitled to any rights of a holder of Preferred Shares


for which the Rights shall be exercisable, including, without limitation, the
right to vote, to receive dividends or other distributions or to exercise any
preemptive rights, and shall not be entitled to receive any notice of any
proceedings of the Company, except as provided herein.

        Section 11.    Adjustment of Purchase Price, Number and Kind of Shares
or Number of Rights.    The Purchase Price, the number and kind of shares
covered by each Right and the number of Rights outstanding are subject to
adjustment from time to time as provided in this Section 11.

        (a)  (i) In the event the Company shall at any time after the date of
this Agreement (A) declare a dividend on the Preferred Shares payable in
Preferred Shares, (B) subdivide the outstanding Preferred Shares, (C) combine
the outstanding Preferred Shares into a smaller number of Preferred Shares or
(D) issue any shares of its capital stock in a reclassification of the Preferred
Shares (including any such reclassification in connection with a consolidation,
merger or statutory share exchange in which the Company is the continuing,
surviving or acquiring corporation), except as otherwise provided in this
Section 11(a), the Purchase Price in effect at the time of the record date for
such dividend or of the effective date of such subdivision, combination or
reclassification, and the number and kind of shares of capital stock issuable on
such date pursuant to the exercise of the Rights, shall be proportionately
adjusted so that the holder of any Right exercised after such time shall be
entitled to receive, upon payment of the Purchase Price then in effect (and any
applicable transfer taxes), the aggregate number and kind of shares of capital
stock which, if such Right had been exercised immediately prior to such date and
at a time when the Preferred Shares transfer books of the Company were open,
such holder would have owned upon such exercise and been entitled to receive by
virtue of such dividend, subdivision, combination or reclassification. If an
event occurs which would require an adjustment under both Section 11(a)(i) and
Section 11(a)(ii), the adjustment provided for in this Section 11(a)(i) shall be
in addition to, and shall be made prior to, any adjustment required pursuant to
Section 11(a)(ii).

                (ii)  Subject to Section 24 of this Agreement, in the event any
Person shall become an Acquiring Person, each holder of a Right, subject to
paragraph 11(a)(iii) and except as provided below, shall thereafter have a right
to receive, upon exercise thereof by payment of the amount equal to the product
of the number of one twelve-hundredths of a Preferred Share which would
otherwise be issuable upon exercise of a Right and the then current Purchase
Price in accordance with the terms of this Agreement, in lieu of Preferred
Shares, such number of Common Shares as shall equal the result obtained by
(x) multiplying the then current Purchase Price by the number of one
twelve-hundredths of a Preferred Share for which a Right would otherwise be then
exercisable and dividing that product by (y) 50% of the then current per share
market price of the Common Shares (determined pursuant to Section 11(d) hereof)
on the date of the occurrence of such event; provided, however, that if the
transaction that would otherwise give rise to the foregoing adjustment is also
subject to the provisions of Section 13 hereof, then only the provisions of
Section 13 hereof shall apply and no adjustment shall be made pursuant to this
Section 11(a)(ii). Notwithstanding the foregoing, in the event any Person shall
become an Acquiring Person, any Rights that are or, after becoming an Acquiring
Person, were beneficially owned by an Acquiring Person (or any Associate or
Affiliate of such Acquiring Person) shall become null and void at the time of
such event without any further action and no holder of such Rights shall
thereafter have any right to exercise such Rights or any other rights whatsoever
with respect to such Rights, whether under any provision of this Agreement or
otherwise. No Right Certificate shall be issued pursuant to Section 3 hereof
that represents Rights beneficially owned by an Acquiring Person or any
Associate or Affiliate of any Acquiring Person whose Rights would be void
pursuant to the preceding sentence; no Right Certificate shall be issued at any
time upon the transfer of any Rights to an Acquiring Person whose Rights would
be void pursuant to the preceding sentence or any Associate or Affiliate thereof
or to any nominee of such Acquiring Person, Associate or Affiliate; and any
Right Certificate delivered to the Rights Agent for transfer to an Acquiring
Person whose Rights would be void pursuant to the preceding sentence or any
Associate or Affiliate thereof shall be cancelled. The Company shall use all
reasonable efforts to insure that the provisions of this Section 11(a)(ii) are
complied with, but shall have no liability to any holder of a Right Certificate
or


other Person as a result of its failure in good faith to make any determinations
with respect to an Acquiring Person or its Affiliates or Associates.

                (iii)  If, on the date the Rights first become exercisable for
Common Shares pursuant to Section 11(a)(ii) (the "Adjustment Date"), the Company
does not have sufficient authorized, unissued and unreserved Common Shares
available to permit the exercise in full of all Rights that are exercisable on
the Adjustment Date for the number of Common Shares per Right provided for in
Section 11(a)(ii), then the Exercise Price (as defined below) and the number of
Common Shares to be delivered by the Company upon exercise of a Right shall be
further adjusted as provided in this subparagraph (iii).

        (1)  Definitions:

        (A)  The "Aggregate Market Value" is the product of (i) the number of
Available Shares and (ii) the current per share market price of the Common
Shares on the Adjustment Date, determined as provided in Section 11(d) hereof.

        (B)  The "Available Shares" are the authorized, unissued and unreserved
Common Shares immediately prior to the Adjustment Date.

        (C)  The "Exercise Price" is the amount of the payment that must be made
by the holder of a Right in connection with the exercise of one Right
immediately prior to the Adjustment Date.

        (D)  The "Deficiency" is the amount by which (i) two times the Exercise
Price exceeds (ii) the quotient obtained by dividing the Aggregate Market Value
by the number of Rights remaining outstanding immediately prior to the
Adjustment Date (the "Remaining Rights") (which number shall not include the
Rights that are or, after becoming an Acquiring Person, were beneficially owned
by any Acquiring Person (or any Associate or Affiliate thereof) that shall have
become void pursuant to Section 11(a)(ii) hereof).

        (2)  If the Deficiency is less than or equal to the Exercise Price, then

        (A)  the number of Common Shares to be delivered by the Company upon
exercise of a Right shall be adjusted to be equal to the number of Available
Shares divided by the number of Remaining Rights; and

        (B)  the amount of cash required to be delivered by the holder of a
Right upon the exercise thereof shall be adjusted (the "New Exercise Price") to
equal the Exercise Price minus the Deficiency; provided, however, that in no
event will the New Exercise Price be less than the aggregate par value of the
Common Shares required to be delivered upon the exercise of one Right pursuant
to subparagraph (2)(A) above.

        (3)  If the Deficiency is greater than the Exercise Price, then

        (A)  the number of Common Shares to be delivered by the Company upon
exercise of a Right shall be adjusted to equal the quotient obtained by dividing
the Exercise Price by the current per share market price of the Common Shares on
the Adjustment Date;

        (B)  the New Exercise Price shall equal the aggregate par value of the
Common Shares required to be delivered upon the exercise of one Right pursuant
to subparagraph (3)(A) above; and

        (C)  in lieu of issuing Common Shares (in whole or in part upon the
exercise of Rights) the Company may issue, upon the exercise of Rights at the
New Exercise Price, other equity securities of the Company (including, without
limitation shares, or units or fractions of shares, of preferred stock (which
may include Preferred Shares)) which the Board of Directors of the Company has
determined to have substantially the same value, voting rights, dividend rights,
liquidation rights and other rights as Common Shares (such equity securities are
herein called "common share equivalents"). To the extent that such common share
equivalents (or fractions thereof) are substituted for Common Shares upon
exercise of the Rights following the occurrence of an event




described in Section 11(a)(ii), they shall be substituted on a pro-rata basis
with respect to all Rights (other than Rights that are or, after becoming an
AcquiringPerson, were beneficially owned by any Acquiring Person (or any
Associate or Affiliate thereof) that shall have become void pursuant to
Section 11(a)(ii) hereof). Such common share equivalents shall not be included
in Available Shares, and all of the Available Shares shall be reserved, as of
the Adjustment Date, for issuance, on a pro-rata basis, upon exercise of the
Rights and may not be substituted for with common share equivalents upon the
exercise of any Right except to the extent that the number of Common Shares
required to be delivered under subparagraph (3)(A) upon the exercise of such
Right exceeds the quotient of the number of Available Shares divided by the
number of Remaining Rights.

        (4)  If, at the time any adjustment is required pursuant to this
Section 11(a)(iii), the Common Shares shall have no par value, then for the
purposes of this Section 11(a)(iii) the par value of the Common Shares shall be
deemed to be $.01 per share.

        (5)  In the event that there shall not be sufficient authorized but
unissued Common Shares (or common share equivalents the issuance of which is
permitted under Section 11(a)(iii)(3)(C)) to permit the exercise in full of the
Rights in accordance with this subparagraph (iii), the Company shall use its
best efforts to cause the authorization of sufficient additional Common Shares
or common share equivalents to permit such exercise and, if the Board of
Directors of the Company shall determine in good faith that it is likely that
sufficient additional Common Shares or common share equivalents could be
authorized to permit such exercise, the Company may suspend the exercisability
of the Rights for a period not to exceed 90 days (and not beyond the Final
Expiration Date) in order to seek any authorization of additional Common Shares
or other common share equivalents. In the event of any such suspension, the
Company shall issue a public announcement (with prompt written notice thereof to
the Rights Agent) stating that the exercisability of the Rights has been
temporarily suspended, as well as a public announcement at such time as the
suspension is no longer in effect.

        (b)  In case the Company shall fix a record date for the issuance of
rights, options or warrants to all holders of Preferred Shares entitling them
(for a period expiring within 45 calendar days after such record date) to
subscribe for or purchase Preferred Shares (or shares having the same rights,
privileges and preferences as the Preferred Shares ("equivalent preferred
shares")) or securities convertible into Preferred Shares or equivalent
preferred shares at a price per Preferred Share or equivalent preferred share
(or having a conversion price per share, if a security convertible into
Preferred Shares or equivalent preferred shares) less than the current per share
market price of the Preferred Shares (as determined pursuant to Section 11(d)
hereof) on such record date, the Purchase Price to be in effect after such
record date shall be determined by multiplying the Purchase Price in effect
immediately prior to such record date by a fraction, the numerator of which
shall be the number of Preferred Shares outstanding on such record date plus the
number of Preferred Shares which the aggregate offering price of the total
number of Preferred Shares and/or equivalent preferred shares so to be offered
(and/or the aggregate initial conversion price of the convertible securities so
to be offered) would purchase at such current per share market price and the
denominator of which shall be the number of Preferred Shares outstanding on such
record date plus the number of additional Preferred Shares and/or equivalent
preferred shares to be offered for subscription or purchase (or into which the
convertible securities so to be offered are initially convertible). In case such
subscription price may be paid in a consideration part or all of which shall be
in a form other than cash, the value of such consideration shall be as
determined in good faith by the Board of Directors of the Company, whose
determination shall be described in a statement filed with the Rights Agent and
shall be binding on the Rights Agent and the holders of the Rights. Preferred
Shares owned by or held for the account of the Company shall not be deemed
outstanding for the purpose of any such computation. Such adjustment shall be
made successively whenever such a record date is fixed; and in the event that
such rights or warrants are not so issued, the Purchase Price shall again be
adjusted to be the Purchase Price which would then be in effect if such record
date had not been fixed.

        (c)  In case the Company shall fix a record date for the making of a
distribution to all holders of the Preferred Shares (including any such
distribution made in connection with a consolidation or merger in which the
Company is the continuing or surviving corporation or in a statutory share
exchange) of evidences of indebtedness or cash or non-cash assets (other than a
regular quarterly cash dividend or a dividend payable in Preferred Shares) or
subscription rights or warrants (excluding those referred to in Section 11(b)
hereof), the Purchase Price to be in effect after such record date shall be
determined by multiplying the Purchase Price in effect immediately prior to such
record date by a fraction, the numerator of which shall be the then current per
share market price of the Preferred Shares (as determined pursuant to
Section 11(d) hereof) on such record date, less the fair market value (as
determined in good faith by the Board of Directors of the Company, whose
determination shall be described in a statement filed with the Rights Agent and
shall be binding on the Rights Agent and the holders of the Rights) of the
portion of the evidences of indebtedness or cash or non-cash assets so to be
distributed on, or of such subscription rights or warrants applicable to, one
Preferred Share and the denominator of which shall be such current per share
market price of the Preferred Shares. Such adjustments shall be made
successively whenever such a record date is fixed; and in the event that such
distribution is not so made, the Purchase Price shall again be adjusted to be
the Purchase Price that would then be in effect if such record date had not been
fixed.

        (d)  (i) For the purpose of any computation hereunder, the "current per
share market price" of any security (a "Security" for the purpose of this
Section 11(d)(i)) on any date shall be deemed to be the average of the daily
closing prices per share of such Security for the 30 consecutive Trading Days
(as such term is hereinafter defined) immediately prior to such date; provided,
however, that in the event that the current per share market price of the
Security is determined during a period following the announcement by the issuer
of such Security of (1) a dividend or distribution on such Security payable in
such Security or securities convertible into such Security (other than the
Rights), or (2) any subdivision, combination or reclassification of such
Security, and prior to the expiration of 30 Trading Days after the ex-dividend
date for such dividend or distribution, or the record date for such subdivision,
combination or reclassification, then, and in each such case, the current market
price shall be appropriately adjusted to reflect the current market price per
share equivalent of such Security. The closing price for each day shall be the
last sale price, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, regular way, in either case as
reported in the principal consolidated transaction reporting system with respect
to securities listed or admitted to trading on the New York Stock Exchange or,
if the Security is not listed or admitted to trading on the New York Stock
Exchange, as reported in the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Security is listed or admitted to trading or, if the Security is
not listed or admitted to trading on any national securities exchange, the last
quoted price or, if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported on the Nasdaq National
Market, the Nasdaq SmallCap Market or any similar system then in use, or, if on
any such date the Security is not quoted or reported by any such organization,
the average of the closing bid and asked prices as furnished by a professional
market maker making a market in the Security selected by the Board of Directors
of the Company. The term "Trading Day" shall mean a day on which the principal
national securities exchange on which the Security is listed or admitted to
trading is open for the transaction of business or, if the Security is not
listed or admitted to trading on any national securities exchange, a Business
Day. Except as provided in Section 11(d)(ii) with respect to Preferred Shares,
if on any such day the Security is not publicly held or no professional market
maker is making a market in the Security, the fair value of such Security on
such day as determined in good faith by the Board of Directors of the Company
(whose determination shall be described in a statement filed with the Rights
Agent and shall be binding on the Rights Agent and the holders of the Rights)
shall be used in lieu of the closing price for such day.

                (ii)  If the Preferred Shares are not publicly held or traded in
a manner described in Section 11(d)(i) hereof, the "current per share market
price" of the Preferred Shares shall be conclusively deemed to be the current
per share market price of the Common Shares as determined pursuant to
Section 11(d)(i) (appropriately adjusted to reflect any stock split, stock
dividend or similar transaction occurring after the date hereof), multiplied by
twelve hundred. If neither the Common


Shares nor the Preferred Shares are publicly held or so listed or traded,
"current per share market price" of the Preferred Shares shall mean the fair
value per share as determined in good faith by the Board of Directors of the
Company, whose determination shall be described in a statement filed with the
Rights Agent and shall be binding on the Rights Agent and the holders of the
Rights.

        (e)  Except as provided in the third sentence of this Section 11(e), no
adjustment in the Purchase Price shall be required unless such adjustment would
require an increase or decrease of at least 1% in the Purchase Price; provided,
however, that any adjustments which by reason of this Section 11(e) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment. All calculations under this Section 11 shall be made to
the nearest cent or to the nearest one-millionth of a Preferred Share, or
ten-thousandth of a Common Share or other share or security, as the case may be.
Notwithstanding the first sentence of this Section 11(e), any adjustment
required by this Section 11, but for the first sentence of this Section 11(e),
shall be made no later than the earlier of (i) three years from the date of the
transaction that requires such adjustment or (ii) the Final Expiration Date.

        (f)    If as a result of an adjustment made pursuant to Section 11(a) or
Section 13(a), the holder of any Right thereafter exercised shall become
entitled to receive any shares of capital stock other than Preferred Shares,
thereafter the number of such other shares so receivable upon exercise of any
Right shall be subject to adjustment from time to time in a manner and on terms
as nearly equivalent as practicable to the provisions with respect to the
Preferred Shares contained in Section 11(a) through (c), inclusive, and the
provisions of Sections 7, 9, 10, 13 and 14 with respect to the Preferred Shares
shall apply on like terms to any such other shares.

        (g)  All Rights originally issued by the Company subsequent to any
adjustment made to the Purchase Price hereunder shall evidence the right to
purchase, at the adjusted Purchase Price, the number of one twelve-hundredths of
a Preferred Share (or other securities) purchasable from time to time hereunder
upon exercise of the Rights, all subject to further adjustment as provided
herein.

        (h)  Unless the Company shall have exercised its election as provided in
Section 11(i), upon each adjustment of the Purchase Price as a result of the
calculations made in Section 11(b) and (c), each Right outstanding immediately
prior to the making of such adjustment shall thereafter evidence the right to
purchase, at the adjusted Purchase Price, that number of one twelve-hundredths
of a Preferred Share (calculated to the nearest one one-millionth of a Preferred
Share) obtained by (i) multiplying (x) the number of one twelve-hundredths of a
share covered by a Right immediately prior to this adjustment by (y) the
Purchase Price in effect immediately prior to such adjustment of the Purchase
Price and (ii) dividing the product so obtained by the Purchase Price in effect
immediately after such adjustment of the Purchase Price.

        (i)    The Company may elect on or after the date of any adjustment of
the Purchase Price to adjust the number of Rights, in substitution for any
adjustment in the number of one twelve-hundredths of a Preferred Share
purchasable upon the exercise of a Right. Each of the Rights outstanding after
such adjustment of the number of Rights shall be exercisable for the number of
one twelve-hundredths of a Preferred Share for which a Right was exercisable
immediately prior to such adjustment. Each Right held of record prior to such
adjustment of the number of Rights shall become that number of Rights
(calculated to the nearest one ten-thousandth) obtained by dividing the Purchase
Price in effect immediately prior to adjustment of the Purchase Price by the
Purchase Price in effect immediately after adjustment of the Purchase Price. The
Company shall make a public announcement of its election to adjust the number of
Rights, indicating the record date for the adjustment, and, if known at the
time, the amount of the adjustment to be made. This record date may be the date
on which the Purchase Price is adjusted or any day thereafter, but, if the Right
Certificates have been issued, shall be at least 10 days later than the date of
the public announcement. If Right Certificates have been issued on or after the
Distribution Date, upon each adjustment of the number of Rights pursuant to this
Section 11(i), the Company shall, as promptly as practicable, cause to be
distributed to holders of record of Right Certificates on such record date Right
Certificates evidencing, subject to Section 14 hereof, the additional Rights to
which such holders shall be entitled as a result of such adjustment, or, at the
option of the Company, shall cause to be distributed to such holders of record
in


substitution and replacement for the Right Certificates held by such holders
prior to the date of adjustment, and upon surrender thereof, if required by the
Company, new Right Certificates evidencing all the Rights to which such holders
shall be entitled after such adjustment. Right Certificates so to be distributed
shall be issued, executed and counter-signed in the manner provided for herein,
may bear, at the option of the Company, the adjusted Purchase Price and shall be
registered in the names of the holders of record of Right Certificates on the
record date specified in the public announcement

        (j)    Irrespective of any adjustment or change in the Purchase Price or
the number of one twelve-hundredths of a Preferred Share issuable upon the
exercise of the Rights, the Right Certificates theretofore and thereafter issued
may continue to express the Purchase Price per one twelve-hundredth of a
Preferred Share and the number of one twelve-hundredths of a Preferred Share
which were expressed in the initial Right Certificates issued hereunder.

        (k)  In any case in which this Section 11 shall require that an
adjustment in the Purchase Price be made effective as of a record date for a
specified event, the Company may elect to defer until the occurrence of such
event the issuing to the holder of any Right exercised after such record date of
the Preferred Shares and other capital stock or securities of the Company, if
any, issuable upon such exercise over and above the Preferred Shares and other
capital stock or securities of the Company, if any, issuable upon such exercise
on the basis of the Purchase Price in effect prior to such adjustment; provided,
however, that the Company shall deliver to such holder a due bill or other
appropriate instrument evidencing such holder's right to receive such additional
shares upon the occurrence of the event requiring such adjustment.

        (l)    Anything in this Section 11 to the contrary notwithstanding, the
Company shall be entitled to make such reductions in the Purchase Price, in
addition to those adjustments expressly required by this Section 11, as and to
the extent that the Board of Directors of the Company in its sole discretion
shall determine to be advisable in order that any (i) consolidation or
subdivision of the Preferred Shares, (ii) issuance wholly for cash of any of
Preferred Shares at less than the current per share market price, (iii) issuance
wholly for cash of Preferred Shares or securities which by their terms are
convertible into or exchangeable for Preferred Shares, (iv) dividends on
Preferred Shares payable in Preferred Shares or (v) issuance of rights, options
or warrants referred to herein above in subsection (b) of this Section 11,
hereafter made by the Company to holders of its Preferred Shares shall not be
taxable to such shareholders.

        (m)  Anything in this Agreement or the Rights to the contrary
notwithstanding, in the event that at any time after the date of this Agreement
and prior to the Distribution Date, the Company shall (i) declare or pay any
dividend on the Common Shares payable in Common Shares or (ii) effect a
subdivision, combination or consolidation of the Common Shares (by
reclassification or otherwise) into a greater or lesser number of Common Shares,
then in any such case (A) the number of one twelve-hundredths of a Preferred
Share purchasable after such event upon proper exercise of each Right shall be
determined by multiplying the number of one twelve-hundredths of a Preferred
Share so purchasable immediately prior to such event by a fraction, the
numerator of which is the number of Common Shares outstanding immediately before
such event and the denominator of which is the number of Common Shares
outstanding immediately after such event and (B) each Common Share outstanding
immediately after such event shall have issued with respect to it that number of
Rights which each Common Share outstanding immediately prior to such event had
issued with respect to it. The adjustments provided for in this Section 11(m)
shall be made successively whenever such a dividend is declared or paid or such
a subdivision, combination or consolidation is effected. If an event occurs
which would require an adjustment under Section 11(a)(ii) and this
Section 11(m), the adjustments provided for in this Section 11(m) shall be in
addition and prior to any adjustment required pursuant to Section 11(a)(ii).


        (n)  If any adjustment in the Purchase Price pursuant to paragraph (b)
or (c) of this Section 11 would not be permitted by law, under the Company's
Articles of Incorporation or under the Certificate of Designation, Preferences
and Rights establishing the Preferred Shares, as amended, no such issuance of
securities or distribution of evidences of indebtedness or other assets or
subscription rights or warrants, as the case may be, that would require such an
adjustment but for the limitations established by law, the Company's Articles of
Incorporation or such Certificate of Designation, Preferences and Rights, as
amended, shall be made by the Company.

        Section 12.    Certificate of Adjusted Purchase Price or Number of
Shares.    Whenever an adjustment is made as provided in Sections 11 or 13
hereof, the Company shall (a) promptly prepare a certificate setting forth such
adjustment, and a brief statement of the facts accounting for such adjustment,
(b) promptly file with the Rights Agent and with each transfer agent for the
Common Shares or the Preferred Shares a copy of such certificate and (c) if such
adjustment is made after the Distribution Date, mail a brief summary thereof to
each holder of record of a Right Certificate in accordance with Section 25
hereof. The Rights Agents shall be fully protected in relying on such
certificate and on any adjustment contained therein.

        Section 13.    Consolidation, Merger, Statutory Share Exchange or Sale
or Transfer of Assets or Earning Power.    (a) In the event, after the
Distribution Date or within 15 days prior thereto, directly or indirectly,

(w)    the Company shall consolidate with, or merge with and into, any other
Person, and the Company shall not be the continuing or surviving corporation of
such consolidation or merger,

(x)    any Person shall consolidate with the Company, or merge with and into the
Company and the Company shall be the continuing or surviving corporation of such
consolidation or merger and, in connection with such consolidation or merger,
all or part of the outstanding Common Shares shall be changed into or exchanged
for stock or other securities of any other Person (or the Company), money or any
other property (except as the result of the exercise of statutory dissenters'
rights),

(y)    the Company shall effect a statutory share exchange with outstanding
Common Shares being exchanged for stock or other securities of another Person,
money or other property, or

(z)    the Company shall sell or otherwise transfer (or one or more of its
Subsidiaries shall sell or otherwise transfer), in one or a series of related
transactions, assets or earning power aggregating 50% or more of the assets or
earning power of the Company and its Subsidiaries (taken as a whole) to any
other Person or Persons other than the Company or one or more of its wholly
owned Subsidiaries,

then, and in each such case, proper provision shall be made so that (i) each
holder of a Right (except as otherwise provided herein) shall thereafter have
the right to receive, upon the exercise thereof by payment of the amount equal
to the product of the number of one twelve-hundredths of a Preferred Share which
would otherwise be issuable upon exercise of a Right and the then current
Purchase Price in accordance with the terms of this Agreement and in lieu of
Preferred Shares, such number of validly authorized and issued, fully paid,
nonassessable and freely tradable Common Shares of the Principal Party (as
hereinafter defined), not subject to any liens, encumbrances, rights of first
refusal or adverse claims, as shall be equal to the result obtained by
(A) multiplying the then current Purchase Price by the number of one
twelve-hundredths of a Preferred Share for which a Right would otherwise be
exercisable and dividing that product by (B) 50% of the then current per share
market price of the Common Shares of such Principal Party (determined pursuant
to Section 11(d) hereof) on the date of consummation of such consolidation,
merger, exchange, sale or transfer; (ii) such Principal Party shall thereafter
be liable for, and shall assume, by virtue of such consolidation, merger,
exchange, sale or transfer, all the obligations and duties of the Company
pursuant to this Agreement; (iii) the term "Company" shall thereafter be deemed
to refer to such Principal Party; and (iv) such Principal Party shall take such
steps (including, but not limited to, the reservation of a sufficient number of
its Common Shares to permit the exercise of all outstanding Rights) in
connection with such consummation as may be necessary to assure that the
provisions hereof shall thereafter be applicable,


as nearly as reasonably may be, in relation to its Common Shares thereafter
deliverable upon the exercise of the Rights.

        (b)  "Principal Party" shall mean:

                  (i)  in the case of any transaction described in clauses (w),
(x) or (y) of the first sentence of Section 13(a), the Person (including,
without limitation, the Company as successor thereto or as the surviving
corporation) that is the issuer of any securities into which Common Shares of
the Company are converted in such merger, consolidation or exchange, or if no
securities are so issued, the Person that is the other party to such merger,
consolidation or exchange; and

                (ii)  in the case of any transaction described in clause (z) of
the first sentence of Section 13(a), the Person that is the party receiving the
greatest portion of the assets or earning power transferred pursuant to such
transaction or transactions;

provided, however, that in any such case, (1) if the Common Shares of such
Person are not at such time or have not been continuously over the preceding
12-month period registered under Section 12 of the Exchange Act, and such Person
is a direct or indirect Subsidiary of another Person the Common Shares of which
are and have been so registered, "Principal Party" shall refer to such other
Person, and (2) in case such Person is a Subsidiary, directly or indirectly, of
more than one Person, the Common Shares of two or more of which are and have
been so registered, "Principal Party" shall refer to whichever of such Persons
is the issuer of the Common Shares having the greatest aggregate market value.

        (c)  The Company shall not consummate any event described in clauses
(w), (x), (y) or (z) of this Section 13 unless the Principal Party shall have a
sufficient number of authorized, unreserved Common Shares which have not been
issued or are held in treasury to permit the exercise in full of the Rights in
accordance with this Section 13 and unless prior thereto the Company and such
Principal Party shall have executed and delivered to the Rights Agent a
supplemental agreement providing for the terms set forth in paragraphs (a) and
(b) of this Section 13 and further providing that, as soon as practicable after
the date of any event described in clauses (w), (x), (y) or (z) of this
Section 13, the Principal Party will:

                  (i)  prepare and file a registration statement under the Act,
with respect to the Rights and the securities purchasable upon exercise of the
Rights, on an appropriate form, and use its best efforts to cause such
registration statement to (A) become effective as soon as practicable after such
filing and (B) remain effective (with a prospectus at all times meeting the
requirements of the Act) until the earlier of (1) the date as of which the
Rights are no longer exercisable for such securities or (2) the Final Expiration
Date;

                (ii)  take such action as may be appropriate under, or to ensure
compliance with, the securities or "blue sky" laws of the various states in
connection with the exercisability of the Rights; and

                (iii)  deliver to holders of the Rights historical financial
statements for the Principal Party and each of its Affiliates which comply in
all respects with the requirements for registration on Form 10 under the
Exchange Act.

        (d)  The Company shall not enter into any transaction of the kind
referred to in this Section 13 if at the time of such transaction there are any
rights, warrants, instruments or securities outstanding or any agreements or
arrangements which, as a result of the consummation of such transaction, would
eliminate or substantially diminish the benefits intended to be afforded by the
Rights.

The provisions of this Section 13 shall similarly apply to successive mergers,
consolidations, exchanges, sales or other transfers.

        Section 14.    Fractional Rights and Fractional Shares.    (a) The
Company shall not be required to issue fractions of Rights or to distribute
Right Certificates which evidence fractional Rights. In lieu of such fractional
Rights, there may be paid to the registered holders of the Right Certificates
with regard


to which such fractional Rights would otherwise be issuable an amount in cash
equal to the same fraction of the current market value of a whole Right. For the
purposes of this Section 14(a), the current market value of a whole Right shall
be the closing price of the Rights for the Trading Day immediately prior to the
date on which such fractional Rights would have been otherwise issuable. The
closing price for any day shall be the last sale price, regular way, or, in case
no such sale takes place on such day, the average of the closing bid and asked
prices, regular way, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the New York Stock Exchange or, if the Rights are not listed or
admitted to trading on the New York Stock Exchange, as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which the Rights are listed or
admitted to trading or, if the Rights are not listed or admitted to trading on
any national securities exchange, the last quoted price or, if not so quoted,
the average of the high bid and low asked prices in the over-the-counter market,
as reported by the Nasdaq National Market, the Nasdaq SmallCap Market or any
similar system then in use or, if on any such date the Rights are not quoted by
any such organization, the average of the closing bid and asked prices as
furnished by a professional market maker making a market in the Rights selected
by the Board of Directors of the Company. If on any such date no such market
maker is making a market in the Rights, the fair value of the Rights on such
date as determined in good faith by the Board of Directors of the Company shall
be used in lieu of the closing price for such day.

        (b)  The Company shall not be required to issue fractions of Preferred
Shares (other than fractions that are integral multiples of one twelve-hundredth
of a Preferred Share or, if a Right shall then be exercisable for a fraction
other than one twelve-hundredth of a Preferred Share, integral multiples of that
fraction) upon exercise of the Rights or to issue certificates which evidence
fractions of Preferred Shares (other than fractions that are integral multiples
of one twelve-hundredth of a Preferred Share or, if a Right shall then be
exercisable for a fraction other than one twelve-hundredth of a Preferred Share,
integral multiples of that fraction). Fractions of Preferred Shares in integral
multiples of one twelve-hundredth of a Preferred Share or, if a Right shall then
be exercisable for a fraction other than one twelve-hundredth of a Preferred
Share, integral multiples of that fraction may, at the election of the Company,
be evidenced by depository receipts pursuant to an appropriate agreement between
the Company and a depository selected by it, provided, that such agreement shall
provide that the holders of such depository receipts shall have all the rights,
privileges and preferences to which they are entitled as beneficial owners of
the Preferred Shares represented by such depository receipts. In lieu of
fractional Preferred Shares that are not integral multiples of one
twelve-hundredth of a Preferred Share or, if a Right shall then be exercisable
for a fraction other than one twelve-hundredth of a Preferred Share, integral
multiples of that fraction, the Company may pay to the registered holders of
Right Certificates at the time such Rights are exercised as herein provided an
amount in cash equal to the same fraction of the current market value of one
Preferred Share. For purposes of this Section 14(b), the current market value of
a Preferred Share shall be the closing price of a Preferred Share (as determined
pursuant to the second sentence of Section 11(d)(i) hereof) for the Trading Day
immediately prior to the date of such exercise or if the closing price is not
determinable pursuant to the second sentence of Section 11(d)(i), the current
market value of a Preferred Share shall be determined pursuant to
Section 11(d)(ii).

        (c)  The holder of a Right by the acceptance of the Rights expressly
waives such holder's right to receive any fractional Rights or any fractional
shares upon exercise of a Right (except as provided above).

        (d)  Whenever a payment for fractional Rights or fractional shares is to
be made by the Rights Agent, the Company shall (i) promptly prepare and deliver
to the Rights Agent a certificate setting forth in reasonable detail the facts
related to such payments and the prices and/or formulas utilized in calculating
such payments, and (ii) provide sufficient monies to the Rights Agent in the
form of fully collected funds to make such payments. The Rights Agent shall be
fully protected in relying upon such a certificate and shall have no duty with
respect to, and shall not be deemed to have knowledge of any payment for
fractional Rights or fractional shares under any Section of this Agreement
relating to the


payment of fractional Rights or fractional shares unless and until the Rights
Agent shall have received such a certificate and sufficient monies.

        Section 15.    Rights of Action.    All rights of action in respect of
this Agreement, excepting the rights of action given to the Rights Agent under
Section 18 hereof, are vested in the respective registered holders of the Right
Certificates (and, prior to the Distribution Date, the registered holders of the
Common Shares); and any registered holder of any Right Certificate (or, prior to
the Distribution Date, of the Common Shares), without the consent of the Rights
Agent or of the holder of any other Right Certificate (or, prior to the
Distribution Date, of the Common Shares), may, in such holder's own behalf and
for such holder's own benefit, enforce, and may institute and maintain any suit,
action or proceeding against the Company to enforce, or otherwise act in respect
of, such holder's right to exercise the Rights evidenced by such Right
Certificate (or, prior to the Distribution Date, the associated Common Shares
certificate) in the manner provided in such Right Certificate and in this
Agreement. Without limiting the foregoing or any remedies available to the
holders of Rights, it is specifically acknowledged that the holders of Rights
would not have an adequate remedy at law for any breach of this Agreement and
will be entitled to specific performance of the obligations under, and
injunctive relief against actual or threatened violations of the obligations of
any Person subject to, this Agreement.

        Notwithstanding anything in this Agreement to the contrary, neither the
Company nor the Rights Agent shall have any liability to any holder of a Right
or other Person as a result of its inability to perform any of its obligations
under this Agreement by reason of any preliminary or permanent injunction or
other order, judgment, decree or ruling (whether interlocutory or final) issued
by a court or by a governmental, regulatory, self-regulatory or administrative
agency or commission, or any statute, rule, regulation or executive order
promulgated or enacted by any governmental authority, prohibiting or otherwise
restraining performance of such obligation.

        Section 16.    Agreement of Right Holders.    Every holder of a Right,
by accepting the same, consents and agrees with the Company and the Rights Agent
and with every other holder of a Right that:

        (a)  prior to the Distribution Date, the Rights will be transferable
only in connection with the transfer of the Common Shares;

        (b)  after the Distribution Date, the Right Certificates are
transferable only on the registry books of the Rights Agent if surrendered at
the office or offices of the Rights Agent designated for such purposes, duly
endorsed or accompanied by a proper instrument of transfer;

        (c)  the Company and the Rights Agent may deem and treat the person in
whose name the Right Certificate (or, prior to the Distribution Date, the
associated Common Shares certificate) is registered as the absolute owner
thereof and of the Rights evidenced thereby (notwithstanding any notations of
ownership or writing on the Right Certificates or the associated Common Shares
certificate made by anyone other than the Company or the Rights Agent) for all
purposes whatsoever, and neither the Company nor the Rights Agent shall be
affected by any notice to the contrary; and

        (d)  the Company shall issue Rights after the Record Date but prior to
the Distribution Date, and in certain instances after the Distribution Date, as
provided in this Agreement.

        Section 17.    Right Certificate Holder Not Deemed a Shareholder.    No
holder, as such, of any Right Certificate shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of the Preferred Shares or any
other securities of the Company which may at any time be issuable on the
exercise of the Rights represented thereby, nor shall anything contained herein
or in any Right Certificate be construed to confer upon the holder of any Right
Certificate, as such, any of the rights of a shareholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action, or to receive notice of meetings or other actions affecting
shareholders (except as provided in Section 25 hereof), or to receive dividends
or subscription rights, or otherwise, until the Right or


Rights evidenced by such Right Certificate shall have been exercised in
accordance with the provisions hereof.

        Section 18.    Concerning the Rights Agent.    (a) The Company agrees to
pay to the Rights Agent reasonable compensation for all services rendered by it
hereunder and, from time to time, on demand of the Rights Agent, its reasonable
expenses and counsel fees and other disbursements incurred in the administration
and execution of this Agreement and the exercise and performance of its duties
hereunder. The Company also agrees to indemnify the Rights Agent for, and to
hold it harmless against, any loss, liability, damage, judgment, fine, penalty,
claim, demand, settlement, cost or expense (including, without limitation, the
reasonable fees and expenses of legal counsel), incurred without gross
negligence, bad faith or willful misconduct on the part of the Rights Agent, for
anything done, suffered or omitted by the Rights Agent in connection with the
acceptance, administration, exercise and performance of its duties under this
Agreement, including the costs and expenses of defending against any claim of
liability in the premises. The provisions of this Section 18 and Section 20
below shall survive the termination of this Agreement, the exercise or
expiration of the Rights and the resignation or removal of the Rights Agent.

        (b)  The Rights Agent shall be protected and shall incur no liability
for, or in respect of any action taken, suffered or omitted by it in connection
with, its acceptance and administration of this Agreement and the exercise and
performance of its duties hereunder, in reliance upon any Right Certificate or
certificate for the Preferred Shares or Common Shares or for other securities of
the Company, instrument of assignment or transfer, power of attorney,
endorsement, affidavit, letter, notice, direction, consent, certificate,
statement, or other paper or document believed by it to be genuine and to be
signed, executed and, where necessary, verified or acknowledged, by the proper
person or persons, or otherwise upon the advice of its counsel as set forth in
Section 20 hereof.

        Section 19.    Merger or Consolidation or Change of Name of Rights
Agent.    (a) Any Person into which the Rights Agent or any successor Rights
Agent may be merged or with which it may be consolidated, or any Person
resulting from any merger or consolidation to which the Rights Agent or any
successor Rights Agent shall be a party, or any Person succeeding to the
corporate trust or stock transfer business of the Rights Agent or any successor
Rights Agent, shall be the successor to the Rights Agent under this Agreement
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, provided, however, that such Person would be eligible
for appointment as a successor Rights Agent under the provisions of Section 21
hereof. If at the time such successor Rights Agent shall succeed to the agency
created by this Agreement, any of the Right Certificates shall have been
countersigned but not delivered, any such successor Rights Agent may adopt the
countersignature of the predecessor Rights Agent and deliver such Right
Certificates so countersigned; and in case at that time any of the Right
Certificates shall not have been countersigned, any successor Rights Agent may
countersign such Right Certificates either in the name of the predecessor Rights
Agent or in the name of the successor Rights Agent; and in all such cases such
Right Certificates shall have the full force provided in the Right Certificates
and in this Agreement.

        (b)  In case at any time the name of the Rights Agent shall be changed
and at such time any of the Right Certificates shall have been countersigned but
not delivered, the Rights Agent may adopt the countersignature under its prior
name and deliver Right Certificates so countersigned; and in case at that time
any of the Right Certificates shall not have been countersigned, the Rights
Agent may countersign such Right Certificates either in its prior name or in its
changed name; and in all such cases such Right Certificates shall have the full
force provided in the Right Certificates and in this Agreement.

        Section 20.    Duties of Rights Agent.    The Rights Agent undertakes
only the duties and obligations expressly imposed by this Agreement upon the
following terms and conditions, by all of


which the Company and the holders of Right Certificates (or, prior to the
Distribution Date, the Common Share certificates), by their acceptance thereof,
shall be bound:

        (a)  The Rights Agent may consult with legal counsel (who may be legal
counsel for the Company), and the opinion of such counsel shall be full and
complete authorization and protection to the Rights Agent as to any action taken
or omitted by it in accordance with such opinion.

        (b)  Whenever in the performance of its duties under this Agreement the
Rights Agent shall deem it necessary or desirable that any fact or matter
(including, without limitation, the identity of any Acquiring Person and the
determination of the "current per share market price") be proved or established
by the Company prior to taking or suffering any action hereunder, such fact or
matter (unless other evidence in respect thereof be herein specifically
prescribed) may be deemed to be conclusively proved and established by a
certificate signed by any one of the Chief Executive Officer, Chairman of the
Board, Vice Chairman of the Board, President, Chief Financial Officer, any Vice
President, the Treasurer or the Secretary of the Company and delivered to the
Rights Agent; and such certificate shall be full authorization to the Rights
Agent for any action taken or suffered by it under the provisions of this
Agreement in reliance upon such certificate.

        (c)  The Rights Agent shall be liable hereunder to the Company and any
other Person only for its own gross negligence, bad faith or willful misconduct.
Anything to the contrary notwithstanding, in no event shall the Rights Agent be
liable for special, punitive, indirect, consequential or incidental loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Rights Agent has been advised of the likelihood of such loss or damage.

        (d)  The Rights Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the Right
Certificates (except its countersignature thereof) or be required to verify the
same, but all such statements and recitals are and shall be deemed to have been
made by the Company only.

        (e)  The Rights Agent shall not be under any responsibility in respect
of the validity of this Agreement or the execution and delivery hereof (except
the due execution hereof by the Rights Agent) or in respect of the validity or
execution of any Right Certificate (except its countersignature thereof); nor
shall it be responsible for any breach by the Company of any covenant or
condition contained in this Agreement or in any Right Certificate; nor shall it
be responsible for any change in the exercisability of the Rights (including the
Rights becoming void pursuant to Section 11(a)(ii) hereof) or any adjustment in
the terms of the Rights (including the manner, method or amount thereof)
provided for in Sections 3, 11, 13, 23 or 24, or the ascertaining of the
existence of facts that would require any such change or adjustment (except with
respect to the exercise of Rights evidenced by Right Certificates after actual
notice that such change or adjustment is required); nor shall it by any act
hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any Preferred Shares or Common Shares to be
issued pursuant to this Agreement or any Right Certificate or as to whether any
Preferred Shares or Common Shares will, when issued, be validly authorized and
issued, fully paid and nonassessable.

        (f)    The Company agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Rights Agent for the carrying out or performing by the Rights Agent of
the provisions of this Agreement.

        (g)  The Rights Agent is hereby authorized and directed to accept
instructions with respect to the performance of its duties hereunder from any
one of the Chief Executive Officer, the Chairman of the Board, the Vice Chairman
of the Board, the President, the Chief Financial Officer, any Vice President,
the Secretary or the Treasurer of the Company, and to apply to such officers for
advice or instructions in connection with its duties, and it shall not be liable
for any action taken or suffered by it in accordance with instructions of any
such officer or for any delay in actions while waiting for those instructions.
The Rights Agent shall be fully authorized and protected in relying upon the
most recent instructions received from any such officer.


        (h)  The Rights Agent and any shareholder, Affiliate, director, officer
or employee of the Rights Agent may buy, sell or deal in any of the Rights or
other securities of the Company or become pecuniarily interested in any
transaction in which the Company or its Subsidiaries may be interested, or
contract with or lend money to the Company or its Subsidiaries or otherwise act
as fully and freely as though it were not Rights Agent under this Agreement.
Nothing herein shall preclude the Rights Agent from acting in any other capacity
for the Company or its Subsidiaries or for any other legal entity.

        (i)    The Rights Agent may execute and exercise any of the rights or
powers hereby vested in it or perform any duty hereunder either itself or by or
through its attorneys or agents, and the Rights Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorneys or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct, absent gross negligence or bad faith in the selection and
continued employment thereof.

        (j)    No provision of this Agreement shall require the Rights Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties under this Agreement or in the exercise of its
rights or powers if there shall be reasonable grounds for believing that
repayment of such funds or adequate indemnification against such risk or
liability is not reasonably assured to it.

        Section 21.    Change of Rights Agent.    The Rights Agent or any
successor Rights Agent may resign and be discharged from its duties under this
Agreement upon 30 days' notice in writing mailed to the Company and to each
transfer agent of the Common Shares and Preferred Shares by registered or
certified mail, and, if such notice is mailed after the Distribution Date, to
the holders of the Right Certificates by first-class mail. The Company may
remove the Rights Agent or any successor Rights Agent upon 30 days' notice in
writing, mailed to the Rights Agent or successor Rights Agent, as the case may
be, and to each transfer agent of the Common Shares and Preferred Shares by
registered or certified mail, and, if such notice is mailed after the
Distribution Date, to the holders of the Right Certificates by first-class mail.
If the Rights Agent shall resign or be removed or shall otherwise become
incapable of acting, the Company shall appoint a successor to the Rights Agent.
If the Company shall fail to make such appointment within a period of 30 days
after giving notice of such removal or after it has been notified in writing of
such resignation or incapacity by the resigning or incapacitated Rights Agent or
by the holder of a Right Certificate (who shall, with such notice, submit such
holder's Right Certificate for inspection by the Company), then the registered
holder of any Right Certificate may apply to any court of competent jurisdiction
for the appointment of a new Rights Agent. Any successor Rights Agent, whether
appointed by the Company or by such a court, shall be (a) a Person organized and
doing business under the laws of the United States or of the State of Minnesota
or New York (or of any other state of the United States so long as such Person
is authorized to do business as a banking institution in the State of Minnesota
or New York), in good standing, and subject to supervision or examination by
federal or state authority and that has at the time of its appointment as Rights
Agent a combined capital and surplus of at least $50 million or (b) an affiliate
of a Person described in clause (a) of this sentence. After appointment, the
successor Rights Agent shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named as Rights Agent without
further act or deed; but the predecessor Rights Agent shall deliver and transfer
to the successor Rights Agent any property at the time held by it hereunder, and
execute and deliver any further assurance, conveyance, act or deed necessary for
the purpose. Not later than the effective date of any such appointment, the
Company shall file notice thereof in writing with the predecessor Rights Agent
and each transfer agent of the Common Shares and Preferred Shares, and, if such
notice is filed after the Distribution Date, mail a notice thereof in writing to
the registered holders of the Right Certificates. Failure to give any notice
provided for in this Section 21, however, or any defect therein, shall not
affect the legality or validity of the resignation or removal of the Rights
Agent or the appointment of the successor Rights Agent, as the case may be.

        Section 22.    Issuance of New Right Certificates.    Notwithstanding
any of the provisions of this Agreement or of the Rights to the contrary, the
Company may, at its option, issue new Right Certificates evidencing Rights in
such form as may be approved by its Board of Directors to reflect any adjustment
or change in the Purchase Price and the number or kind or class of shares or
other


securities or property purchasable under the Right Certificates made in
accordance with the provisions of this Agreement.

        Section 23.    Redemption.    (a) The Rights may be redeemed by action
of the Board of Directors pursuant to paragraph (b) or paragraph (c) of this
Section 23 and shall not be redeemed in any other manner.

        (b)  The Board of Directors of the Company may, at its option, at any
time prior to the earlier of (x) such time as a Person becomes an Acquiring
Person or (y) the Close of business on the Final Expiration Date, redeem all but
not less than all the then outstanding Rights at a redemption price of $.001 per
Right, appropriately adjusted to reflect any stock split, stock dividend or
similar transaction occurring after September 12, 2001 (such redemption price
being hereinafter referred to as the "Redemption Price"). The Redemption Price
shall be payable in cash by the Company. The redemption of the Rights by the
Board of Directors may be made effective at such time, on such basis and with
such conditions as the Board of Directors in its sole discretion may establish.
Except for the obligation of the Company to pay the Redemption Price, the Board
of Directors of the Company and the Company shall not have any liability to any
Person as a result of the redemption of Rights pursuant to the terms of this
Section 23.

        (c)  (i) In the event that (A) an Offer has been commenced by an Offeror
and (B) such Offeror delivers to the Company the Information Statement, a copy
of each definitive financing agreement referred to in Section 1(i)(C), if any
(collectively, the "Definitive Financing Agreements"), and written notices of
demand from the holders of at least 25% of the outstanding Voting Stock that the
Company hold a special meeting of shareholders for the purpose set forth in this
paragraph, the Board of Directors of the Company shall call a special meeting of
shareholders (the "Special Meeting") for the purpose of voting on a resolution
requesting the Board of Directors of the Company to redeem the Rights to allow
the completion of such Offer or another cash tender offer for all outstanding
shares of capital stock of the Company at a price that is not less than that
contained in such Offer (the "Resolution"). The Special Meeting shall be held on
a date selected by the Board of Directors of the Company, which date shall be
not less than 30 and not more than 55 days after the date of receipt by the
Company of the Information Statement, the Definitive Financing Agreements, if
any, and notices of demand referred to in the preceding sentence (the "Demand
Date"), unless the Company and the Offeror agree to a later date. The Board of
Directors of the Company shall set a date for determining the shareholders of
record entitled to notice of and to vote at the Special Meeting in accordance
with the Company's Restated Articles of Incorporation and Bylaws and with
applicable law. The notice of the meeting or the initial written proxy
soliciting material disseminated on behalf of the Board of Directors shall be
accompanied by the Information Statement. Notwithstanding the foregoing, no
Special Meeting shall be held pursuant to this Agreement if, at any time between
the commencement of the Offer and the time fixed for the Special Meeting, the
Offeror acquires beneficial ownership of 5% or more of the outstanding Common
Shares, and any Special Meeting scheduled prior to such time and not theretofore
held shall be cancelled.

                (ii)  If at the Special Meeting the Resolution receives the
affirmative vote of the holders of at least two-thirds of the shares of Voting
Stock outstanding as of the record date of the Special Meeting, then the Board
of Directors of the Company shall promptly act to redeem all of the outstanding
Rights at the Redemption Price, effective immediately prior to the consummation
of any tender offer (provided that such tender offer is consummated not less
than 31 nor more than 60 days after the date on which the final result of the
vote at the Special Meeting is certified) pursuant to which any Person offers to
purchase all of the shares of capital stock of the Company held by Persons other
than such Person and its Affiliates at a price per share in cash equal to or
greater than the price contained in the Offer; provided, however, that the
Rights shall not be redeemed at any time from and after such time as redemption
would not be permitted pursuant to Section 23(b) hereof.

                (iii)  Nothing contained in this paragraph (c) shall be deemed
to be in derogation of the obligation of the Board of Directors of the Company
to exercise its fiduciary duty. Without limiting the foregoing, nothing
contained herein shall be construed to suggest or imply that the Board of
Directors


of the Company shall not be entitled to reject any proposal to acquire the
Company, or to recommend that holders of shares of capital stock of the Company
reject any Offer, or to take any other action (including, without limitation,
the commencement, prosecution, defense or settlement of any litigation and the
submission of additional or alternative tender offers or other proposals to the
Special Meeting) with respect to any Offer or any proposal to acquire the
Company that the Board of Directors of the Company believes is necessary or
appropriate in the exercise of such fiduciary duty.

                (iv)  Nothing in this paragraph (c) shall be construed as
limiting or prohibiting the Company or any Offeror from proposing or engaging,
at any time, in any acquisition, disposition or other transfer of any securities
of the Company, any merger or consolidation involving the Company, any sale or
other transfer of assets of the Company, any liquidation, dissolution or
winding-up of the Company, or any other business combination or other
transaction, or any other action by the Company or such Offeror; provided,
however, that the holders of Rights shall have the rights set forth in this
Agreement with respect to any such acquisition, disposition, transfer, merger,
consolidation, sale, liquidation, dissolution, winding-up, business combination,
transaction or action.

        (d)  Immediately upon the effectiveness of the redemption of the Rights
pursuant to this Section 23, and without any further action and without any
notice, the right to exercise the Rights will terminate and the only right
thereafter of the holders of Rights shall be to receive the Redemption Price for
each Right so held. The Company shall, promptly after the effectiveness of the
redemption of the Rights, give notice of such redemption to the Rights Agent,
and shall give notice of such redemption to the holders of the then outstanding
Rights by mailing such notice to all such holders at their last addresses as
they appear on the registry books of the Rights Agent or, prior to the
Distribution Date, on the registry books of the transfer agent for the Common
Shares; provided, however, that the failure to give, or any defect in, any such
notice shall not affect the validity of such redemption. Any notice to the
holders of the Rights which is mailed in the manner herein provided shall be
deemed given, whether or not the holder receives the notice. Each such notice of
redemption will state the method by which the payment of the Redemption Price
will be made. Neither the Company nor any of its Affiliates or Associates may
redeem, acquire or purchase for value any Rights at any time in any manner other
than that specifically set forth in this Section 23 or in Section 24 hereof, and
other than in connection with the purchase of Common Shares prior to the
Distribution Date.

        Section 24.    Exchange.    (a) The Board of Directors of the Company
may, at its option, at any time after the date the Rights first become
exercisable for Common Shares pursuant to Section 11(a)(ii), exchange all or
part of the then outstanding and exercisable Rights (which shall not include
Rights that shall become void pursuant to the provisions of
Section 11(a)(ii) hereof) for Common Shares, with each Right to be exchanged for
such number of Common Shares as shall equal the result obtained by dividing
(x) the Exercise Price (as defined in Section 11(a)(iii)) by (y) the current per
share market price of Common Shares (determined pursuant to Section 11(d)
hereof) on the date the Rights first become exercisable for Common Shares
pursuant to Section 11(a)(ii) (such number of shares being hereinafter referred
to as the "Exchange Ratio"). The Exchange Ratio shall be appropriately adjusted
to reflect any stock split, stock dividend or similar transaction affecting the
Common Shares that occurs after the date the Rights first become exercisable for
Common Shares pursuant to Section 11(a)(ii). Notwithstanding the foregoing, the
Board of Directors of the Company shall not be empowered to effect such exchange
at any time after any Person (other than (1) the Company, (2) any Subsidiary of
the Company, (3) any employee benefit plan of the Company or any such
Subsidiary, or (4) any entity holding Common Shares for or pursuant to the terms
of any such plan described in clause (3) of this sentence), together with all
Affiliates and Associates of such Person, becomes the Beneficial Owner of 50% or
more of the Common Shares then outstanding.

        (b)  Immediately upon the action of the Board of Directors of the
Company ordering the exchange of any Rights pursuant to paragraph (a) of this
Section 24 and without any further action and without any notice, the right to
exercise such Rights shall terminate and the only right thereafter of a holder
of such Rights shall be to receive that number of Common Shares equal to the
number of such Rights held by such holder multiplied by the Exchange Ratio. The
Company shall promptly give public notice


of any such exchange (with prompt written notice thereof to the Rights Agent);
provided, however, that the failure to give, or any defect in, such notice shall
not affect the validity of such exchange. The Company shall promptly mail a
notice of any such exchange to all of the holders of such Rights at their last
addresses as they appear upon the registry books of the Rights Agent. Any notice
which is mailed in the manner herein provided shall be deemed given, whether or
not the holder receives the notice. Each such notice of exchange will state the
method by which the exchange of the Common Shares for Rights will be effected
and, in the event of any partial exchange, the number of Rights which will be
exchanged. Any partial exchange shall be effected pro rata based on the number
of Rights (other than Rights which have become void pursuant to the provisions
of Section 11(a)(ii) hereof) held by each holder of Rights.

        (c)  In the event that there shall not be sufficient authorized,
unissued and unreserved Common Shares to permit any exchange of Rights as
contemplated in accordance with this Section 24, the Company, at its option, may
substitute Preferred Shares (or equivalent preferred shares, as such term is
defined in Section 11(b) hereof, or common share equivalents, as such term is
defined in Section 11(a)(iii)(3)(C) hereof) for Common Shares exchangeable for
Rights, at the initial rate of one twelve-hundredth of a Preferred Share (or
equivalent preferred share) or one common share equivalent for each Common
Share, as appropriately adjusted to reflect stock splits, stock dividends or
similar transactions affecting the Common Shares that occur after the date of
this Agreement.

        (d)  In the event that there shall not be sufficient Common Shares,
Preferred Shares, equivalent preferred shares or common share equivalents,
authorized, unissued and unreserved to permit the exchange of Rights as
contemplated in accordance with this Section 24, the Company shall take all such
action as may be necessary to authorize additional Common Shares or Preferred
Shares, equivalent preferred shares or common share equivalents for issuance
upon exchange of the Rights.

        (e)  The Company shall not be required to issue fractions of Common
Shares or to distribute certificates which evidence fractional Common Shares. In
lieu of such fractional Common Shares, the Company may pay to the registered
holders of the Right Certificates with regard to which such fractional Common
Shares would otherwise be issuable an amount in cash equal to the same fraction
of the current market value of a whole Common Share. For the purposes of this
paragraph (e) the current market value of a whole Common Share shall be the
closing price of a Common Share (as determined pursuant to the second sentence
of Section 11(d)(i) hereof) for the Trading Day immediately prior to the date of
exchange pursuant to this Section 24. The Board of Directors and the Company
shall not have any liability to any Person as a result of the exchange of Rights
pursuant to the terms of this Section.

        Section 25.    Notice of Certain Events.    (a) In case the Company
shall propose at any time after the Distribution Date, (i) to pay any dividend
payable in stock of any class to the holders of its Preferred Shares or to make
any other distribution to the holders of its Preferred Shares (other than a
regular quarterly cash dividend) or (ii) to offer to the holders of its
Preferred Shares rights or warrants to subscribe for or to purchase any
additional Preferred Shares or shares of stock of any class or any other
securities, rights or options, or (iii) to effect any reclassification of its
Preferred Shares (other than a reclassification involving only the subdivision
of outstanding Preferred Shares), or (iv) to effect any consolidation or merger
into or with any other person, or to effect any sale or other transfer (or to
permit one or more of its Subsidiaries to effect any sale or other transfer), in
one or a series of related transactions, of 50% or more of the assets or earning
power of the Company and its Subsidiaries (taken as a whole) to, any other
Person (other than the Company and/or any of its wholly owned Subsidiaries), or
(v) to effect any statutory share exchange with the outstanding Common Shares
being exchanged for stock or other securities of another corporation, money or
other property or (vi) to effect the liquidation, dissolution or winding up of
the Company, or (vii) to declare or pay any dividend on the Common Shares
payable in Common Shares or to effect a subdivision, combination or
consolidation of the Common Shares (by reclassification or otherwise), then, in
each such case, the Company shall give to the Rights Agent, and to each holder
of a Right Certificate to the extent feasible, in accordance with Section 26
hereof, a notice of such proposed action, which shall specify the record date
for the purposes of such stock dividend, or distribution of rights or warrants,
or the date


on which such reclassification, consolidation, merger, sale, transfer, exchange,
liquidation, dissolution, or winding up is to take place and the date of
participation therein by the holders of the Common Shares and/or Preferred
Shares, if any such date is to be fixed, and such notice shall be so given in
the case of any action covered by clause (i) or (ii) above at least 10 days
prior to the record date for determining holders of the Preferred Shares for
purposes of such action, and in the case of any such other action, at least
10 days prior to the date of the taking of such proposed action or the date of
participation therein by the holders of the Common Shares and/or Preferred
Shares, whichever shall be the earlier.

        (b)  In the event any Person shall become an Acquiring Person, the
Company shall as soon as practicable thereafter give to the Rights Agent and to
each holder of a Right Certificate, in accordance with Section 26 hereof, a
notice of the occurrence of such event, which shall specify the event and the
consequences of such event to holders of Rights under Section 11(a)(ii) hereof.

        The Company shall provide the Rights Agent with prompt written notice of
the identity of any Acquiring Person, Associate or Affiliate, and the Rights
Agent may rely on such notice in carrying out its duties under this Agreement
and shall be deemed not to have any knowledge of the identity of any such
Acquiring Person, Associate or Affiliate unless and until it shall have received
such notice.

        Section 26.    Notices.    Notices or demands authorized by this
Agreement to be given or made by the Rights Agent or by the holder of any Right
Certificate to or on the Company shall be sufficiently given or made if sent by
first-class mail, postage prepaid, or delivered by hand or express courier
service or faxed, addressed (until another address is filed in writing with the
Rights Agent) as follows:

Target Corporation
1000 Nicollet Mall
Minneapolis, Minnesota 55403
Attention: Secretary
Fax No: (612) 696-6909

Subject to the provisions of Section 21 hereof, any notice or demand authorized
by this Agreement to be given or made by the Company or by the holder of any
Right Certificate to or on the Rights Agent shall be sufficiently given or made
if sent by first-class mail, postage prepaid, or delivered by hand or express
courier service or faxed, addressed (until another address is filed in writing
with the Company) as follows:

Mellon Investor Services LLC
85 Challenger Road
Ridgefield Park, New Jersey 07660
Attention: Susan Hogan
Fax No.: (201) 373-7166

with a copy to:

Mellon Investor Services LLC
85 Challenger Road
Ridgefield Park, New Jersey 07660-2108
Attention: General Counsel
Fax No.: (201) 296-4004

Notices or demands authorized by this Agreement to be given or made by the
Company or the Rights Agent to the holder of any Right Certificate shall be
sufficiently given or made if sent by first-class mail, postage prepaid,
addressed to such holder at the address of such holder as shown on the registry
books of the Company.

        Section 27.    Supplements and Amendments.    The Company may and the
Rights Agent shall, if so directed by the Company, from time to time supplement
or amend this Agreement without the approval of any holders of Common Shares or
Right Certificates in order (i) to cure any ambiguity, or to correct or
supplement any provision contained herein which may be defective or inconsistent
with


any other provisions herein, (ii) prior to the Distribution Date and except as
hereafter provided, to otherwise change or supplement any provision in this
Agreement in any manner which the Company may deem necessary or desirable, or
(iii) following the Distribution Date, to otherwise change or supplement any
provision in this Agreement in any manner which the Company may deem necessary
or desirable and which shall not adversely affect the interests of the holders
of Right Certificates (other than Right Certificates evidencing Rights that
shall have become null and void pursuant to Section 11(a)(ii) hereof); provided,
however, that unless also approved by holders of a majority of the shares of
Common Stock voting for or against a proposed supplement or amendment at an
annual or special meeting of the shareholders of the Company held prior to the
Distribution Date, no supplement or amendment shall be made to this Agreement
that changes the Purchase Price, the Redemption Price, the number and type of
shares for which a Right is exercisable (except, in each case, for adjustments
that are expressly provided for herein), the Final Expiration Date, the 20%
threshold included in Section 1(a) hereof or the provisions set forth in
Sections 1(i) or 23(c) hereof. Notwithstanding anything contained in this
Agreement to the contrary, the Rights Agent may, but shall not be obligated to,
enter into any supplement or amendment that affects the Rights Agent's own
rights, duties, obligations or immunities under this Agreement and the Rights
Agent shall not be bound by supplements or amendments not executed by it.

        Section 28.    Successors.    All the covenants and provisions of this
Agreement by or for the benefit of the Company or the Rights Agent shall bind
and inure to the benefit of their respective successors and assigns hereunder.

        Section 29.    Benefits of this Agreement.    (a) Nothing in this
Agreement shall be construed to give to any Person other than the Company, the
Rights Agent and the registered holders of the Right Certificates (and, prior to
the Distribution Date, the registered holders of Common Shares) any legal or
equitable right, remedy or claim under this Agreement. This Agreement shall be
for the sole and exclusive benefit of the Company, the Rights Agent and the
registered holders of the Right Certificates (and, prior to the Distribution
Date, the registered holders of the Common Shares).

        (b)  The Board of Directors of the Company shall have the exclusive
power and total and complete authority to administer this Agreement and to
exercise all rights and powers specifically granted to the Board of Directors or
the Company or necessary or advisable in the administration of this Agreement,
including without limitation the right and power to interpret this Agreement and
to make conclusively all determinations deemed necessary or advisable for the
administration of this Agreement. All such acts, calculations, interpretations
and determinations (including, for purposes of clause (y) below, all omissions
with respect to the foregoing) that are done or made by the Board of Directors
of the Company in good faith shall (x) be final, conclusive and binding on the
Company, the Rights Agent and the holders of the Rights and all other parties
and (y) not subject the Board of Directors of the Company to any liability to
the holders of the Rights or any other party. The Rights Agent is entitle always
to assume the Company's Board of Directors acted in good faith and shall be
fully protected and incur no liability in reliance thereon.

        Section 30.    Severability.    If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.

        Section 31.    Governing Law.    This Agreement and each Right
Certificate issued hereunder shall be deemed to be a contract made under the
laws of the State of Minnesota and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and performed entirely within such State, except that all provisions
regarding the rights, duties, obligations and immunities of the Rights Agent
shall be governed by and construed in accordance with the laws of the State of
New York.

        Section 32.    Counterparts.    This Agreement may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

        Section 33.    Descriptive Headings.    Descriptive headings of the
several Sections of this Agreement are inserted for convenience only and shall
not control or affect the meaning or construction of any of the provisions
hereof.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date of this Agreement.


 
 
TARGET CORPORATION
 
 
By:
/s/ James T. Hale

--------------------------------------------------------------------------------

Executive Vice President, General Counsel and Secretary
 
 
MELLON INVESTOR SERVICES LLC.
 
 
By:
/s/ Kenneth Franke

--------------------------------------------------------------------------------

Assistant Vice President

Exhibit A

        FORM OF
ARTICLES OF AMENDMENT OF
CERTIFICATE OF DESIGNATION, PREFERENCES AND RIGHTS
OF SERIES A JUNIOR PARTICIPATING PREFERRED STOCK
OF

TARGET CORPORATION

        I, James T. Hale, Corporate Secretary of Target Corporation, a
corporation organized and existing under the Business Corporation Act of the
State of Minnesota, DO HEREBY CERTIFY:

                  (i)  That the Certificate of Designation, Preferences and
Rights establishing a series of two million (2,000,000) shares of Preferred
Stock designated as Series A Junior Participating Preferred Stock has been
amended in its entirety, effective at 4:00 p.m., Minneapolis, Minnesota time, on
September 26, 2001, to read as follows:

1.      Designation and Amount.    The shares of such series shall be designated
as "Series A Junior Participating Preferred Stock" (the "Series A Preferred
Stock") and the number of shares constituting such series shall be 2,000,000.
Such number of shares may be increased or decreased by resolution of the Board
of Directors; provided, that no decrease shall reduce the number of shares of
Series A Preferred Stock to a number less than the number of shares then
outstanding plus the number of shares reserved for issuance upon the exercise of
outstanding options, rights or warrants or upon the conversion of any
outstanding securities issued by the Corporation convertible into Series A
Preferred Stock.

2.      Dividends and Distributions.

          (i)  Subject to the rights of the holders of any shares of any series
of Preferred Stock (or any similar stock) ranking prior and superior to the
Series A Preferred Stock with respect to dividends, the holders of shares of
Series A Preferred Stock, in preference to the holders of Common Stock and of
any other junior stock, shall be entitled to receive, when, as and if declared
by the Board of Directors out of funds legally available for the purpose,
quarterly dividends payable in cash on the tenth day of March, June, September
and December in each year (each such date being referred to herein as a
"Quarterly Dividend Payment Date"), commencing on the first Quarterly Dividend
Payment Date after the first issuance of a share or fraction of a share of
Series A Preferred Stock, in an amount per share (rounded to the nearest cent)
equal to the greater of (a) $12 or (b) subject to the provision for adjustment
hereinafter set forth, 1200 times the aggregate per share amount of all cash
dividends, and 1200 times the aggregate per share amount (payable in kind) of
all non-cash dividends or other distributions other than a dividend payable in
shares of Common Stock of the Corporation or a subdivision of the outstanding
shares of Common Stock (by reclassification or otherwise), declared on the
Common Stock since the immediately preceding Quarterly Dividend Payment Date or,
with respect to the first Quarterly Dividend Payment Date, since the first
issuance of any share or fraction of a share of Series A Preferred Stock, and no
more. In the event the Corporation shall at any time after September 26, 2001
declare or pay any dividend on Common Stock payable in shares of Common Stock,
or effect a subdivision or combination or consolidation of the outstanding
shares of Common Stock (by reclassification or otherwise) into a greater or
lesser number of shares of Common Stock, then in each such case the amount to
which holders of shares of Series A Preferred Stock were entitled immediately
prior to such event under clause (b) of the preceding sentence shall be adjusted
by multiplying such amount by a fraction the numerator of which is the number of
shares of Common Stock outstanding immediately after such event and the
denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.

        (ii)  The Corporation shall declare a dividend or distribution on the
Series A Preferred Stock as provided in subparagraph (i) of this paragraph 2
simultaneously with its declaration of a dividend or distribution on the Common
Stock (other than a dividend payable in shares of Common Stock or a subdivision
of the outstanding shares of Common Stock); provided that, in the event no
dividend or


distribution shall have been declared on the Common Stock during the period
between any Quarterly Dividend Payment Date and the next subsequent Quarterly
Dividend Payment Date, a dividend of $12 per share on the Series A Preferred
Stock shall nevertheless be payable, out of funds legally available for such
purpose, on such subsequent Quarterly Dividend Payment Date.

        (iii)  Dividends shall begin to accrue and be cumulative on outstanding
shares of Series A Preferred Stock from the Quarterly Dividend Payment Date next
preceding the date of issue of such shares of Series A Preferred Stock, unless
the date of issue of such shares is prior to the record date for the first
Quarterly Dividend Payment Date, in which case dividends on such shares shall
begin to accrue from the date of issue of such shares, or unless the date of
issue is a Quarterly Dividend Payment Date or is a date after the record date
for the determination of holders of shares of Series A Preferred Stock entitled
to receive a quarterly dividend and before such Quarterly Dividend Payment Date,
in either of which events such dividends shall begin to accrue and be cumulative
from such Quarterly Dividend Payment Date. Accrued but unpaid dividends shall
not bear interest. Dividends paid on the shares of Series A Preferred Stock in
an amount less than the total amount of such dividends at the time accrued and
payable on such shares shall be allocated pro rata on a share-by-share basis
among all such shares at the time outstanding. The Board of Directors may fix a
record date for the determination of holders of shares of Series A Preferred
Stock entitled to receive payment of a dividend or distribution declared
thereon, which record date shall be not more than 60 days prior to the date
fixed for the payment thereof.

3.      Voting Rights.    The holders of shares of Series A Preferred Stock
shall have the following voting rights:

          (i)  Subject to the provision for adjustment hereinafter set forth,
each share of Series A Preferred Stock shall entitle the holder thereof to 1200
votes on all matters submitted to a vote of the shareholders of the Corporation.
In the event the Corporation shall at any time after September 26, 2001 declare
or pay any dividend on Common Stock payable in shares of Common Stock, or effect
a subdivision or combination or consolidation of the outstanding shares of
Common Stock (by reclassification or otherwise) into a greater or lesser number
of shares of Common Stock, then in each such case the number of votes per share
to which holders of shares of Series A Preferred Stock were entitled immediately
prior to such event shall be adjusted by multiplying such number by a fraction,
the numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is the number of
shares of Common Stock that were outstanding immediately prior to such event.

        (ii)  Except as otherwise provided herein, in any other Certificate of
Designation creating a series of Preferred Stock or any similar stock, the
Restated Articles of Incorporation, as amended, of the Corporation or by law,
the holders of shares of Series A Preferred Stock and the holders of shares of
Common Stock and any other capital stock of the Corporation having general
voting rights shall vote together as one class on all matters submitted to a
vote of shareholders of the Corporation.

        (iii)  Except as otherwise provided herein or by law, the holders of
shares of Series A Preferred Stock shall have no special voting rights and their
consent shall not be required (except to the extent they are entitled to vote
with holders of Common Stock and any other capital stock of the Corporation
having general voting rights as set forth herein) for taking any corporate
action.

4.      Certain Restrictions.

          (i)  Whenever quarterly dividends or other dividends or distributions
payable on the Series A Preferred Stock as provided in paragraph 2 of this
Section are in arrears, thereafter and until all accrued and unpaid dividends
and distributions, whether or not declared, on shares of Series A Preferred
Stock outstanding shall have been paid in full, the Corporation shall not:

        (a)  declare or pay dividends on, or make any other distributions on,
any shares of stock ranking junior (either as to dividends or upon liquidation,
dissolution or winding up) to the Series A Preferred Stock;

        (b)  declare or pay dividends on, or make any other distributions on,
any shares of stock ranking on a parity (either as to dividends or upon
liquidation, dissolution or winding up) with the Series A Preferred Stock,
except dividends paid ratably on the Series A Preferred Stock and all such
parity stock on which dividends are payable or in arrears in proportion to the
total amounts to which the holders of all such shares are then entitled;

        (c)  redeem or purchase or otherwise acquire for consideration shares of
any stock ranking junior (either as to dividends or upon liquidation,
dissolution or winding up) to the Series A Preferred Stock, provided that the
Corporation may at any time redeem, purchase or otherwise acquire shares of any
such junior stock in exchange for shares of any stock of the Corporation ranking
junior (both as to dividends and upon liquidation, dissolution or winding up) to
the Series A Preferred Stock; or

        (d)  redeem or purchase or otherwise acquire for consideration any
shares of Series A Preferred Stock, or any shares of stock ranking on a parity
with the Series A Preferred Stock, except in accordance with a purchase offer
made in writing or by publication (as determined by the Board of Directors) to
all holders of such shares upon such terms as the Board of Directors, after
consideration of the respective annual dividend rates and other relative rights
and preferences of the respective series and classes, shall determine in good
faith will result in fair and equitable treatment among the respective series or
classes.

        (e)  The Corporation shall not permit any subsidiary of the Corporation
to purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under subparagraph (i) of this
paragraph 4, purchase or otherwise acquire such shares at such time and in such
manner.

5.      Reacquired Shares.    Any shares of Series A Preferred Stock purchased
or otherwise acquired by the Corporation in any manner whatsoever shall
constitute authorized but unissued shares of Preferred Stock and may be reissued
as part of a new series of Preferred Stock to be created by resolution or
resolutions of the Board of Directors, subject to the conditions and
restrictions on issuance set forth herein, in the Restated Articles of
Incorporation, as amended, of the Corporation, or in any other Certificate of
Designation creating a series of Preferred Stock.

6.      Liquidation, Dissolution or Winding Up.    Upon any liquidation,
dissolution or winding up of the Corporation, no distribution shall be made
(a) to the holders of shares of stock ranking junior (either as to dividends or
upon liquidation, dissolution or winding up) to the Series A Preferred Stock
unless, prior thereto, the holders of shares of Series A Preferred Stock shall
have received the greater of (1) $1200 per share, plus an amount equal to
accrued and unpaid dividends and distributions thereon, whether or not declared,
to the date of such payment, or (2) an aggregate amount per share, subject to
the provision for adjustment hereinafter set forth, equal to 1200 times the
aggregate amount to be distributed per share to holders of Common Stock, or
(b) to the holders of stock ranking on a parity (either as to dividends or upon
liquidation, dissolution or winding up) with the Series A Preferred Stock,
except distributions made ratably on the Series A Preferred Stock and all other
such parity stock in proportion to the total amounts to which the holders of all
such shares are entitled upon such liquidation, dissolution or winding up. In
the event the Corporation shall at any time after September 26, 2001 declare or
pay any dividend on Common Stock payable in shares of Common Stock, or effect a
subdivision or combination or consolidation of the outstanding shares of Common
Stock (by reclassification or otherwise) into a greater or lesser number of
shares of Common Stock, then in each such case the aggregate amount determined
pursuant to clause (a)(2) of the immediately preceding sentence shall be
adjusted by multiplying such amount by a fraction the numerator of which is the
number of shares of Common Stock outstanding immediately after such event and
the denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.

7.      Consolidation, Merger, Exchange, etc.    In case the Corporation shall
enter into any consolidation, merger, combination, statutory share exchange or
other transaction in which the shares of Common Stock are exchanged for or
changed into other stock or securities, cash and/or any other property, then


in any such case the shares of Series A Preferred Stock shall at the same time
be similarly exchanged or changed in an amount per share (subject to the
provision for adjustment hereinafter set forth) equal to 1200 times the
aggregate amount of stock, securities, cash and/or any other property (payable
in kind), as the case may be, into which or for which each share of Common Stock
is changed or exchanged. In the event the Corporation shall at any time after
September 26, 2001 declare or pay any dividend on Common Stock payable in shares
of Common Stock, or effect a subdivision or combination or consolidation of the
outstanding shares of Common Stock (by reclassification or otherwise) into a
greater or lesser number of shares of Common Stock, then in each such case the
amount set forth in the preceding sentence with respect to the exchange or
change of shares of Series A Preferred Stock shall be adjusted by multiplying
such amount by a fraction the numerator of which is the number of shares of
Common Stock outstanding immediately after such event and the denominator of
which is the number of shares of Common Stock that were outstanding immediately
prior to such event.

8.      No Redemption.    The shares of Series A Preferred Stock shall not be
redeemable.

9.      Rank.    The Series A Preferred Stock shall rank junior with respect to
payment of dividends and on liquidation, dissolution or winding up to all other
series of the Corporation's Preferred Stock hereafter issued that specifically
provide that they shall rank senior to the Series A Preferred Stock.

10.      Fractional Shares.    Series A Preferred Stock may be issued in
fractions of a share that shall entitle the holder, in proportion to such
holder's fractional shares, to exercise voting rights, receive dividends,
participate in distributions and to have the benefits of all other rights of
holders of Series A Preferred Stock.

11.      Amendment.    The Restated Articles of Incorporation, as amended, of
the Corporation shall not be amended in any manner that would materially alter
or change the powers, preferences or special rights of the Series A Preferred
Stock so as to affect them adversely without the affirmative vote of the holders
of a majority of the outstanding shares of Series A Preferred Stock, voting
together as a single class.

          (i)  That such amendment has been adopted in accordance with the
requirements of, and pursuant to, Chapter 302A of the Minnesota Statutes and
shall be effective as of 4:00 P.M., Minneapolis, Minnesota time, on
September 26, 2001.

        IN WITNESS WHEREOF, I have executed and subscribed this Certificate,
this              day of September, 2001.


 
 
  

--------------------------------------------------------------------------------

James T. Hale
Corporate Secretary

Exhibit B

        [Form of Right Certificate]


Certificate No. R-                        
 
                         Rights

NOT EXERCISABLE AFTER SEPTEMBER 26, 2006 OR SUCH EARLIER DATE AS THE BOARD OF
DIRECTORS ORDERS REDEMPTION OR EXCHANGE OF THE RIGHTS. THE RIGHTS ARE SUBJECT TO
REDEMPTION, AT THE OPTION OF THE COMPANY, AT $.001 PER RIGHT (SUBJECT TO
ADJUSTMENT) AND TO EXCHANGE ON THE TERMS SET FORTH IN THE RIGHTS AGREEMENT.
UNDER CERTAIN CIRCUMSTANCES SET FORTH IN THE RIGHTS AGREEMENT, RIGHTS THAT ARE
OR WERE BENEFICIALLY OWNED BY AN ACQUIRING PERSON OR AN AFFILIATE OR ASSOCIATE
OF AN ACQUIRING PERSON (AS SUCH TERMS ARE DEFINED IN THE RIGHTS AGREEMENT) MAY
BECOME NULL AND VOID.

Right Certificate

        TARGET CORPORATION

        This certifies that             , or registered assigns, is the
registered owner of the number of Rights set forth above, each of which entitles
the owner thereof, subject to the terms, provisions and conditions of the
Amended and Restated Rights Agreement dated as of August 5, 2002 (the "Rights
Agreement"), between Target Corporation, a Minnesota corporation (the
"Company"), and Mellon Investor Services LLC (the "Rights Agent"), to purchase
from the Company at any time after the Distribution Date (as such term is
defined in the Rights Agreement) and prior to 5:00 P.M. (Chicago, Illinois time)
on September 26, 2006 at the principal office of the Rights Agent or the office
or offices of the Rights Agent designated for such purpose, one twelve-hundredth
of a fully paid non-assessable share of Series A Junior Participating Preferred
Stock, $.01 par value (the "Preferred Shares"), of the Company, at a purchase
price of $125 per one twelve-hundredth of a Preferred Share (the "Purchase
Price"), upon presentation and surrender of this Right Certificate with the Form
of Election to Purchase duly completed and executed. The number of Rights
evidenced by this Right Certificate (and the number of one twelve-hundredths of
a Preferred Share which may be purchased upon exercise thereof) set forth above,
and the Purchase Price set forth above, are, except for adjustments required
pursuant to the Rights Agreement, the number and Purchase Price as of
September 26, 2001, based on the Preferred Shares as constituted at such date.

        As provided in the Rights Agreement, the Purchase Price and the number
of twelve-hundredths of a Preferred Share which may be purchased upon the
exercise of the Rights evidenced by this Right Certificate are subject to
modification and adjustment upon the happening of certain events.

        This Right Certificate is subject to all of the terms, provisions and
conditions of the Rights Agreement, which terms, provisions and conditions are
hereby incorporated herein by reference and made a part hereof and to which
Rights Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities hereunder of the
Rights Agent, the Company and the holders of the Right Certificates (which
limitations of rights include the voiding of the Rights under certain
circumstances specified in the Rights Agreement). Copies of the Rights Agreement
are on file at the principal executive office of the Company and the
above-mentioned office or offices of the Rights Agent and will be mailed without
charge by the Company to the holder of this certificate promptly following
receipt of a written request therefore.

        In the event that any Person shall become an Acquiring Person (as such
terms are defined in the Rights Agreement), any Rights evidenced by this Right
Certificate that are or, after becoming an Acquiring Person, were beneficially
owned by any Acquiring Person or an Associate or Affiliate of such Acquiring
Person (as such terms are defined in the Rights Agreement) shall be null and
void.

        This Right Certificate, with or without other Right Certificates, upon
surrender at the principal office of the Rights Agent, or the office or offices
of the Rights Agent designated for such purpose,


may be exchanged for another Right Certificate or Right Certificates of like
tenor and date evidencing Rights entitling the holder to purchase a like
aggregate number of one twelve-hundredths of a Preferred Share as the Rights
evidenced by the Right Certificate or Right Certificates surrendered shall have
entitled such holder to purchase. If this Right Certificate shall be exercised
in part, the holder shall be entitled to receive upon surrender hereof another
Right Certificate or Right Certificates for the number of whole Rights not
exercised.

        Subject to the provisions of the Rights Agreement, the Rights evidenced
by this Certificate may, but, except as expressly provided in the Rights
Agreement, are not required to, (i) be redeemed by the Company at a redemption
price of $.001 per Right, subject to adjustment as provided in the Rights
Agreement payable in cash, or (ii) be exchanged in whole or in part for shares
of the Company's Common Stock or other capital stock.

        No fractional Preferred Shares will be issued upon the exercise of any
Right or Rights evidenced hereby (other than fractional shares which are
integral multiples of one twelve-hundredth of a Preferred Share, or, if a Right
shall then be exercisable for a fraction other than one twelve-hundredth of a
Preferred Share, integral multiples of that fraction, which may, at the election
of the Company, be evidenced by depository receipts), if in lieu thereof a cash
payment is made, as provided in the Rights Agreement.

        No holder of this Right Certificate, as such, shall be entitled to vote
or receive dividends or be deemed for any purpose the holder of the Preferred
Shares or of any other securities of the Company which may at any time be
issuable on the exercise hereof, nor shall anything contained in the Rights
Agreement or herein be construed to confer upon the holder hereof, as such, any
of the rights of a shareholder of the Company or any right to vote for the
election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or withhold consent to any corporate action, or to
receive notice of meetings or other actions affecting shareholders (except as
provided in the Rights Agreement), or to receive dividends or subscription
rights, or otherwise, until the Right or Rights evidenced by this Right
Certificate shall have been exercised as provided in the Rights Agreement.

        This Right Certificate shall not be valid or obligatory for any purpose
until it shall have been countersigned, manually or by facsimile signature, by
the Rights Agent.

        WITNESS the manual or facsimile signature of the proper officer of the
Company. Dated as of             , 20    .


 
 
 
TARGET CORPORATION
 
 
 
By:
  

--------------------------------------------------------------------------------


Countersigned:
 
 
 
MELLON INVESTOR SERVICES LLC
 
 
 
By:
  

--------------------------------------------------------------------------------

Authorized Signature

 
 
 

[Form of Reverse Side of Right Certificate]


\ FORM OF ASSIGNMENT

(To be executed by the registered holder if such
holder desires to transfer the Right Certificate.)


FOR VALUE RECEIVED                                        
hereby sells, assigns and transfers unto                              


--------------------------------------------------------------------------------

(Please print name and address of transferee)


--------------------------------------------------------------------------------

this Right Certificate, together with all right, title and interest therein, and
does hereby irrevocably constitute and appoint                         
Attorney, to transfer the within Right Certificate on the books of the
within-named Company, with full power of substitution.


Dated:                               , 20    
 
 
 
 


--------------------------------------------------------------------------------

Signature

Signature Guaranteed:

        Signatures must be guaranteed by a member firm of a registered national
securities exchange, a member of the National Association of Securities
Dealers, Inc., or a commercial bank or trust company having an office or
correspondent in the United States or by an eligible guarantor institution
(bank, stockbroker, savings and loan association or credit union with membership
in an approved signature guarantee medallion program), pursuant to Rule 17Ad-15
promulgated under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------


        The undersigned hereby certifies (after due inquiry and to the best of
its knowledge) that the Rights evidenced by this Right Certificate are not
beneficially owned by an Acquiring Person or an Affiliate or Associate thereof
(as defined in the Rights Agreement) and were not acquired from any Person who,
at any time that such Person beneficially owned such Rights, is or was an
Acquiring Person or an Affiliate or Associate of an Acquiring Person.


 
 


--------------------------------------------------------------------------------

Signature

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


[Form of Reverse Side of Right Certificate — continued]

FORM OF ELECTION TO PURCHASE

(To be executed if holder desires to
exercise Rights represented by the Right Certificate.)

To: TARGET CORPORATION

        The undersigned hereby irrevocably elects to exercise
                         Rights represented by this Right Certificate to
purchase the Preferred Shares (or other securities, if any) issuable upon the
exercise of such Rights and requests that certificates for such Preferred Shares
(or other securities, if any) be issued in the name of:

Please insert social security
or other identifying number

--------------------------------------------------------------------------------

(Please print name and address of transferee)


--------------------------------------------------------------------------------

If such number of Rights shall not be all the Rights evidenced by this Right
Certificate, a new Right Certificate for the balance remaining of such Rights
shall be registered in the name of and delivered to:

Please insert social security
or other identifying number




--------------------------------------------------------------------------------

(Please print name and address of transferee)


--------------------------------------------------------------------------------


Dated:                               , 20    
 
 
 
 


--------------------------------------------------------------------------------

Signature


--------------------------------------------------------------------------------


[Form of Reverse Side of Right Certificate — continued]
Signature Guaranteed:
          Signature must be guaranteed by a member firm of a registered national
securities exchange, a member of the National Association of Securities
Dealers, Inc., or a commercial bank or trust company having an office or
correspondent in the United States or by an eligible guarantor institution
(bank, stockbroker, savings and loan association or credit union with membership
in an approved signature guarantee medallion program), pursuant to Rule 17Ad-15
promulgated under the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------


The undersigned hereby certifies (after due inquiry and to the best of its
knowledge) that the Rights evidenced by this Right Certificate are not
beneficially owned by an Acquiring Person or an Affiliate or Associate thereof
(as defined in the Rights Agreement) and were not acquired from any Person who,
at any time that such Person beneficially owned such Rights, is or was an
Acquiring Person or an Affiliate or Associate of an Acquiring Person.
 
 


--------------------------------------------------------------------------------

Signature


--------------------------------------------------------------------------------

NOTICE

        The signatures in the Form of Assignment or Form of Election to Purchase
must conform to the name as written upon the face of this Right Certificate in
every particular, without alteration or enlargement or any change whatsoever.

        In the event the certification set forth above in the Form of Assignment
or the Form of Election to Purchase, as the case may be, is not completed, the
Company and the Rights Agent will deem the beneficial owner of the Rights
evidenced by this Right Certificate to be an Acquiring Person or an Affiliate or
Associate thereof (as defined in the Rights Agreement) and such Assignment or
Election to Purchase will not be honored.

Exhibit C

SUMMARY OF RIGHTS TO PURCHASE
PREFERRED SHARES
OF
TARGET CORPORATION

        On September 12, 2001, the Board of Directors (the "Board") of Target
Corporation (the "Corporation") declared a dividend of one preferred share
purchase right (a "Right") for each outstanding share of Common Stock of the par
value of $.0833 per share (the "Common Stock") of the Corporation. The dividend
is payable on September 26, 2001 (the "Record Date") to shareholders of record
at the close of business on that date.

        The description that follows of the terms of the share rights plan (the
"Plan") contained in the Amended and Restated Rights Agreement (the "Rights
Agreement") adopted on August 5, 2002 between the Corporation and Mellon
Investor Services LLC, as Rights Agent (the "Rights Agent"), and of the Rights
issued thereunder (the "Rights") is a general description only and does not
purport to be complete. The terms of the Rights will in all cases be governed by
the Rights Agreement. A copy of the Rights Agreement has been filed with the
Securities and Exchange Commission as an Exhibit to a Registration Statement on
Form 8-A dated                             , 2002. A copy of the Rights Plan is
also available free of charge from the Corporation by contacting the Secretary
of the Corporation at 777 Nicollet Mall, Minneapolis, Minnesota 55402.

Description of the Plan and the Rights

        Issuance of New Rights

        Pursuant to the Plan, one Right has been issued for each outstanding
share of the Corporation's Common Stock at the close of business on the Record
Date. One Right will also be issued for each additional share of the
Corporation's Common Stock issued after the Record Date and prior to the
earliest of the expiration of the Rights, their redemption or the Distribution
Date (as defined below), and one right will be issued upon the exercise or
conversion, prior to the earlier of the expiration of the Rights or their
redemption, of any option or other security exercisable for or convertible into
the Corporation's Common Stock, if such option or other security is outstanding
on the Distribution Date. Each Right entitles the registered holder to purchase
from the Corporation, following the Distribution Date, one twelve-hundredth of a
share of Series A Junior Participating Preferred Stock (a "Preferred Share") of
the Corporation for $125, subject to adjustment.

        Although Rights are currently outstanding, they currently may not be
exercised to purchase any stock of the Corporation. They only become exercisable
if a Distribution Date occurs. Until a Right is exercised, its holder, as such,
has no voting, dividend or other shareholder rights.

        The Rights do not currently trade separately from the Corporation's
Common Stock. Instead, each stock certificate that evidences a share of Common
Stock also evidences the tandem Right. At the time a share of Common Stock is
sold or otherwise transferred, the tandem Right is also transferred. The Rights
will continue to be evidenced by the same stock certificates evidencing the
tandem Common Stock and will continue to be traded automatically with the tandem
Common Stock until the Distribution Date.

Separation and Exercise of Rights Following Distribution Date

        The Rights automatically become exercisable following the Distribution
Date. The Distribution Date occurs 15 days after a person or group of affiliated
or associated persons (other than subsidiaries and employee benefit plans of the
Corporation or its subsidiaries) acquires beneficial ownership of at least 20%
of the Corporation's outstanding Common Stock. Under the Rights Agreement
neither the Distribution Date nor a Flip-In Event of the nature described below
occurs if the acquisition of the 20% stock interest is by an underwriter
pursuant to a customary agreement in a public offering or


results from the Corporation's acquisition of shares which reduces the number of
outstanding shares of Common Stock.

        Under the Rights Agreement, a Distribution Date also occurs and the
Rights also become exercisable 15 days after a public announcement of a tender
offer or exchange offer the consummation of which would result in a person or
group becoming, subject to certain exceptions, the beneficial owner of at least
30% of the Corporation's outstanding Common Stock. The Board can, however, delay
the Distribution Date following such a public announcement of a tender offer or
exchange offer until the person or group actually acquires beneficial ownership
of at least 20% of the Corporation's outstanding Common Stock.

        If a Distribution Date occurs, other than in connection with a Flip-In
Event described below, each Right can then be exercised to purchase one
twelve-hundredth of a Preferred Share, which is designed to have substantially
the same economic value as one share of Common Stock, for $125 (subject to
possible adjustment). At that time, the Rights would no longer trade together
with the associated Common Stock. Instead, separate certificates representing
the Rights would be issued to the Right holders.

Flip-In Event

        A Right's primary value is that in one circumstance it becomes
exercisable for $125 (subject to possible adjustment) to purchase $250 worth of
the Corporation's Common Stock (subject to possible adjustment) instead of a
fractional Preferred Share. That circumstance is the acquisition by a person or
group of affiliated or associated persons of beneficial ownership of at least
20% of the Corporation's outstanding Common Stock. The 20% stock acquisition
that would enable Right holders to purchase the Corporation's Common Stock is
referred to below as a Flip-In Event.

        If a Flip-In Event does occur, however, all Rights held by the person or
group of shareholders beneficially owning the 20% or greater Common Stock
interest in the Corporation and affiliated and associated persons automatically
become void. As a result, all Right holders, except the 20% shareholder, may
purchase the Corporation's Common Stock for one-half of its market price
following a Flip-In Event. The exercise of the Rights by the other shareholders
following a Flip-In Event would dilute both the voting interest and the equity
interest of the 20% shareholder. Depending on the number of Rights so exercised,
such dilution could be substantial and could be sufficient to prevent a
potential acquirer from crossing the 20% threshold unless the Rights are first
redeemed.

Exchange of Rights

        If a Flip-In Event does occur, the Board of Directors of the Corporation
may, at any time prior to the acquisition by a person or group of affiliated or
associated persons of 50% or more of the Corporation's Common Stock, exchange
all or part of the Rights (other than Rights which have become void under the
terms of the Rights Agreement) for Common Stock or equivalent securities at an
exchange ratio per Right equal to the result obtained by dividing the exercise
price of a Right by the current per share market price of the Common Stock,
subject to adjustment.

Flip-Over Event

        As noted above, the Rights become exercisable for fractional Preferred
Shares following a Distribution Date or for the Corporation's Common Stock at a
50% discount following a Flip-In Event. In addition, they become exercisable for
Common Stock of a surviving corporation, its parent corporation or a transferee
following a Distribution Date or within 15 days prior to a Distribution Date in
the event of certain mergers or statutory share exchanges involving the
Corporation or transfers of assets or earning power of the Corporation or its
subsidiaries aggregating 50% or more of the assets or earning power of the
Corporation and its subsidiaries, taken as a whole. Each such event is referred
to below as a Flip-Over Event.

        If a Flip-Over Event occurs, each unexercised Right that has not become
void can be exercised for $125 (subject to possible adjustment) to purchase $250
worth of common stock of such surviving corporation, parent corporation or
transferee, as the case may be (subject to possible adjustment). The


exercise of the Rights following a Flip-Over Event would substantially dilute
both the voting interests and the equity interests of the existing shareholders
of the surviving corporation, parent corporation or transferee and such dilution
could be sufficient to prevent a potential acquirer from engaging in such a
transaction unless the Rights are first redeemed.

Expiration and Redemption of the Rights

        All Rights expire under the Plan at the close of business on
September 26, 2006. Prior to their expiration, the Board may redeem them for
$.001 per Right (subject to possible adjustment) except in certain
circumstances. The Rights may not be redeemed after a person or group acquires
beneficial ownership of at least 20% of the Corporation's outstanding Common
Stock. Any optional redemption by the Board may be made effective at such time
and on such bases and conditions as the Board may establish.

        Under the Rights Agreement, the Board must redeem the Rights if the
Corporation's shareholders, by at least a two-thirds vote of the voting power of
the outstanding shares, approve the resolution described below under
"Shareholder Referendum."

Shareholder Referendum

        Under the Rights Agreement, a shareholder referendum is required if
requested by a person or group that has made a tender offer satisfying specified
conditions, provided that specified procedures are followed. The requisite
conditions relating to the tender offer are as follows:

•At the time the tender offer is made, the offeror must not beneficially own 5%
or more of the Corporation's outstanding Common Stock. The offer must also
contain an agreement that the offeror will not acquire such a 5% or greater
interest prior to the completion of the shareholders meeting.

•The tender offer must be to purchase for cash all of the Corporation's
outstanding shares of capital stock.

•The offer must be to purchase all shares of a class or series at the same
price.

•The offer must state that the offeror has entered into definitive financing
agreements with one or more responsible financial institutions or other entities
having the necessary financial capacity for the financing of the entire tender
offer price that the offeror is not financing itself.

•The offeror must agree in the offer to pay one-half of the costs of the special
meeting of shareholders (exclusive of the Corporation's costs of opposing the
resolution proposed by the offeror).

•The tender offer must comply with the applicable federal securities
regulations.

The requisite procedures to be followed in order to require a shareholder
referendum are the following:

•The offeror must make the tender offer.

•The offeror must deliver to the Corporation written notices from holders of at
least 25% of the voting power of the Corporation's outstanding shares demanding
a special meeting of shareholders to vote on a resolution requesting the Board
to redeem the Rights to allow the completion of that tender offer or another
cash tender offer for all of the Corporation's capital stock at a price not less
than that contained in the original tender offer without being affected by the
Rights (the "Resolution").

•The offeror must deliver to the Corporation an information statement
containing, among other information, the plans and proposals of the offeror with
respect to the Corporation, and copies of the definitive financing agreements
for the financing of the offer.

        If the offer satisfies the foregoing conditions and the offeror complies
with the foregoing procedures, the Board must schedule a special shareholders
meeting for a date from 30 to 55 days after


the Corporation receives the demand for the meeting from holders of at least 25%
of the voting power of the Corporation's outstanding shares, the information
statement and copies of the definitive agreements for the financing of the
offer. If the holders of at least two-thirds of the voting power of the
outstanding shares approve the Resolution at the meeting, the Board must redeem
the Rights at $.001 per Right (subject to possible adjustment). The redemption
must become effective immediately prior to the completion of the original tender
offer or any other cash tender offer for all of the capital stock of the
Corporation at a price at least equal to the price contained in the original
offer. However, the Rights need not be redeemed unless such original offer or
other tender offer is completed not less than 31 days and not more than 60 days
after certification of the final shareholder vote.

        Approval of the Resolution by the requisite two-thirds vote does not
require the Board to approve any tender offer or other proposal to acquire the
Corporation or preclude the Board from rejecting or recommending that the
shareholders reject the tender offer or other proposal. Similarly, it does not
preclude the Board from pursuing or recommending other alternatives to a tender
offer or other proposal, from litigating or settling litigation relating to the
tender offer or other proposal or from otherwise taking action with respect to
the tender offer or other proposal. Approval of the Resolution only requires the
Board to redeem the Rights if the foregoing conditions are satisfied.

Adjustments to Exercise Price, Number of Preferred Shares

        If on the date the Rights first become exercisable for Common Stock of
the Corporation, the Corporation does not have sufficient authorized but
unissued and unreserved Common Stock to permit the complete exercise of the
Rights, then the $125 exercise price of the Rights and the amount of Common
Stock purchasable upon exercise are adjusted under the Plan to the extent
necessary to give the Right holders substantially the same economic benefit as
if there were sufficient Common Stock available. If the exercise price is
adjusted downward to equal the par value of the Common Stock but remains
insufficient to give the Right holders that same economic benefit, shares or
fractional shares of equity securities having substantially the same rights as
Common Stock are to be issued under the Plan to make up the difference.

        Certain changes in the number of shares of outstanding Common Stock
necessitate adjustments in the number of Preferred Shares purchasable upon the
exercise of a Right, as well as the amount payable upon redemption of a Right.
These changes include dividends on Common Stock payable in Common Stock and
Common Stock splits or combinations.

        The $125 purchase price payable, and the fractional Preferred Shares or
other securities issuable, upon the exercise of a Right are also subject to
adjustment from time to time in certain events involving Preferred Shares. These
include (i) a Preferred Share dividend on Preferred Shares, a stock split or
reclassification of the Preferred Shares, (ii) the grant to holders of Preferred
Shares of certain rights, options or warrants to subscribe for or purchase
Preferred Shares or convertible securities at less than the then current market
price of the Preferred Shares or (iii) the distribution to holders of the
Preferred Shares of evidences of indebtedness or assets (excluding regular
quarterly cash dividends) or of other subscription rights or warrants.

        Generally, no adjustment in the exercise price of the Rights is required
until cumulative adjustments equal or exceed 1%. No fractional Preferred Shares
will be issued (other than fractional shares which are integral multiples of one
twelve-hundredth of a Preferred Share, or, if a Right shall then be exercisable
for a fraction other than one twelve-hundredth of a Preferred Share, integral
multiples of that fraction, which may, at the election of the Corporation, be
evidenced by depository receipts) if instead a cash payment is made based on the
market price of the Preferred Shares.

Amendments to Plan

        The Plan may be amended without shareholder approval or approval of the
Right holders to cure ambiguities or to correct or supplement defective
provisions or inconsistent provisions contained in the Rights Agreement. Except
as noted below, the Plan may also be amended prior to the Distribution Date to
otherwise change or supplement any provision in any manner which the Board may
deem necessary or desirable or following the Distribution Date to the extent
such changes do not adversely


affect the Right holders' interests. The Plan provides, however, that any
amendment of any of the following terms of the Plan would require the additional
approval of the holders of a majority of the shares of Common Stock voting for
or against such amendment at a meeting of the Corporation's shareholders held
prior to the Distribution Date: (i) the exercise price of the Rights; (ii) the
amount required to be paid on any redemption of the Rights; (iii) the number and
type of shares for which a Right is exercisable (except, in case of each of the
foregoing, for adjustments expressly provided for in the Plan); (iv) the final
expiration date of September 26, 2006; (v) the 20% beneficial ownership
threshold that triggers the exercisability of the Rights and defines a Flip-In
Event and the time at which the Rights can become nonredeemable; and (vi) the
procedure that is required to be followed to cause the Rights to be redeemed
pursuant to the shareholder referendum described above.

TABLE OF CONTENTS



 
   
Section 1.   Certain Definitions
Section 2.
 
Appointment of Rights Agent
Section 3.
 
Issue of Right Certificates
Section 4.
 
Form of Right Certificates
Section 5.
 
Countersignature and Registration
Section 6.
 
Transfer, Split-Up, Combination and Exchange of Right Certificates; Mutilated,
Destroyed, Lost or Stolen Right Certificates
Section 7.
 
Exercise of Rights; Purchase Price; Expiration Date of Rights
Section 8.
 
Cancellation and Destruction of Right Certificates
Section 9.
 
Reservation and Availability of Preferred Shares
Section 10.
 
Preferred Shares Record Date
Section 11.
 
Adjustment of Purchase Price, Number and Kind of Shares or Number of Rights
Section 12.
 
Certificate of Adjusted Purchase Price or Number of Shares
Section 13.
 
Consolidation, Merger, Statutory Share Exchange or Sale or Transfer of Assets or
Earning Power
Section 14.
 
Fractional Rights and Fractional Shares
Section 15.
 
Rights of Action
Section 16.
 
Agreement of Right Holders
Section 17.
 
Right Certificate Holder Not Deemed a Shareholder
Section 18.
 
Concerning the Rights Agent
Section 19.
 
Merger or Consolidation or Change of Name of Rights Agent
Section 20.
 
Duties of Rights Agent
Section 21.
 
Change of Rights Agent
Section 22.
 
Issuance of New Right Certificates
Section 23.
 
Redemption
Section 24.
 
Exchange
Section 25.
 
Notice of Certain Events
Section 26.
 
Notices
Section 27.
 
Supplements and Amendments
Section 28.
 
Successors
Section 29.
 
Benefits of this Agreement
Section 30.
 
Severability
Section 31.
 
Governing Law
Section 32.
 
Counterparts
Section 33.
 
Descriptive Headings
